--------------------------------------------------------------------------------

Exhibit 10.49
 
DIME COMMUNITY BANK KSOP


As amended and restated effective July 1, 2017
 

--------------------------------------------------------------------------------

DIME COMMUNITY BANK KSOP
 
TABLE OF CONTENTS
 

    
Page
     
ARTICLE 1
INTRODUCTION
1
      
ARTICLE 2
DEFINITIONS
4
       
ARTICLE 3
PARTICIPATION
12
         
Section 3.1
Eligibility Requirements.
12
       
ARTICLE 4
CONTRIBUTIONS
13
         
Section 4.1
Elective Deferrals (Pre-Tax and Roth).
13
         
Section 4.2
Employer Safe Harbor Basic Contribution.
16
         
Section 4.3
Employer Discretionary Contribution.
16
         
Section 4.4
Employer Matching Contributions
17
         
Section 4.5
Limitations on Contributions for Highly-Compensated Employees.
17
         
Section 4.6
Return of Employer Contributions
22
         
Section 4.7
Military Service
23
       
ARTICLE 5
ROLLOVER CONTRIBUTIONS TO THE PLAN
24
         
Section 5.1
Requirements for Rollover Contributions
24
         
Section 5.2
Delivery of Rollover Contributions.
24
       
ARTICLE 6
TRUST
25
       
ARTICLE 7
INVESTMENT ELECTIONS, ALLOCATION OF TRUST INCOME AND CONTRIBUTIONS TO
PARTICIPANTS’ ACCOUNTS
26
     
Section 7.1
Separate Accounts.
26
         
Section 7.2
Investment Funds, Elections and Company Stock Fund.
26
         
Section 7.3
Allocation to Participants’ Accounts of Net Income of Trust and Fluctuation in
Value of Trust Assets
33
         
Section 7.4
Determination of Net Worth of an Investment Fund
34
         
Section 7.5
Limitations on Allocations
34
         
Section 7.6
Correction of Error.
35
       
ARTICLE 8
VESTING
36
         
Section 8.1
Vesting Schedules.
36
         
Section 8.2
Forfeiture of Unvested Amounts
36

 
i

--------------------------------------------------------------------------------

ARTICLE 9
DISTRIBUTIONS
38
         
Section 9.1
Time and Form of Distribution upon Termination of Employment.
38
         
Section 9.2
Designation of Beneficiary
40
         
Section 9.3
Investment of Distributee Accounts
40
         
Section 9.4
Distributions to Minor and Disabled Distributees
40
         
Section 9.5
“Lost” Participants and Beneficiaries.
41
         
Section 9.6
Withdrawals from Accounts During Employment.
41
         
Section 9.7
Loans to Participants.
44
         
Section 9.8
Direct Rollovers.
45
       
ARTICLE 10
PARTICIPANTS’ STOCKHOLDER RIGHTS
47
         
Section 10.1
Company Stock
47
         
Section 10.2
Tender Offers.
47
       
ARTICLE 11
ADMINISTRATION
49
         
Section 11.1
The Plan Administrator.
49
         
Section 11.2
Claims Procedure.
50
         
Section 11.3
Procedures for Domestic Relations Orders
53
         
Section 11.4
Notices to Participants, Etc.
53
         
Section 11.5
Notices to Company, Employers or Plan Administrator
53
         
Section 11.6
New Technologies
54
         
Section 11.7
Records
54
         
Section 11.8
Reports of Accounting to Participants
54
         
Section 11.9
Limitations on Actions
54
         
Section 11.10
Restriction of Venue
54
       
ARTICLE 12
ADOPTION OF THIS PLAN
55
         
Section 12.1
Adoption of Plan By Entity in Company’s Controlled Group
55
         
Section 12.2
Withdrawal from Participation
55
         
Section 12.3
Company and Plan Administrator as Agent for Employers
55

 
ii

--------------------------------------------------------------------------------

ARTICLE 13
MISCELLANEOUS
56
         
Section 13.1
Expenses
56
         
Section 13.2
Non-Assignability.
56
         
Section 13.3
Employment Non-Contractual
57
         
Section 13.4
Limitation of Rights
57
         
Section 13.5
Merger or Consolidation with Another Plan
57
         
Section 13.6
Gender and Plurals
57
         
Section 13.7
Applicable Law
57
         
Section 13.8
Severability
58
       
ARTICLE 14
TOP-HEAVY PLAN REQUIREMENTS
59
         
Section 14.1
Top-Heavy Plan Determination
59
         
Section 14.2
Definitions and Special Rules.
59
         
Section 14.3
Minimum Contribution for Top-Heavy Years
60
       
ARTICLE 15
AMENDMENT, ESTABLISHMENT OF SEPARATE PLAN AND TERMINATION
61
         
Section 15.1
Amendment or Termination
61
         
Section 15.2
Establishment of Separate Plan
61
         
Section 15.3
Full Vesting upon Termination of Participation, Partial Plan Termination or
Complete Discontinuance of Contributions
61
         
Section 15.4
Distribution upon Termination of the Plan
61
         
Section 15.5
Trust Fund to Be Applied Exclusively for Participants and Their Beneficiaries
62
        SIGNATURE
63

 
iii

--------------------------------------------------------------------------------

DIME COMMUNITY BANK KSOP
 
ARTICLE 1
 
INTRODUCTION
 
The Dime Community Bank KSOP has been established to permit the eligible
employees of Dime Community Bank to save for retirement by deferring receipt of
a portion of their compensation on either a pre-tax or after-tax (Roth) basis as
elected by the Participant, and also by providing for Company-paid contributions
to the extent described herein.
 
The Plan is a single-employer defined contribution profit sharing plan that is
intended to meet the requirements for qualification and tax-exemption under Code
section 401(a).  The Plan is ERISA plan number 002.
 
The Plan includes a cash or deferred arrangement under Code section 401(k), a
discretionary employer contribution feature for the 2017 Plan Year, and
effective January 1, 2018, a matching contribution feature under 401(m).  In
addition, the Plan is intended to qualify as a safe harbor plan under Code
section 401(k)(12)(C) and provides for a qualified nonelective contributions as
required therein.  The Plan is a participant-directed individual account plan
and is intended to meet the requirements of ERISA section 404(c) (regarding
participant control over Plan assets in the participant’s account).
 
The Plan also includes an employee stock ownership plan (“ESOP”) portion that is
intended to qualify as both a stock bonus plan under Code section 401(a) and an
employee stock ownership plan under Code section 4975(e)(7) and ERISA section
407(d)(6).  The ESOP portion of the Plan consists of the portion of the Plan
which, as of any applicable date, is invested in the common stock of the
Company.  Both the ESOP portion of the Plan and the non-ESOP portion of the Plan
are intended to constitute a single plan under Treasury regulation § 1.414(l)
1(b)(1).  This Plan has never included an ESOP leveraged loan feature.  The Dime
ESOP, which merged into this Plan on the KSOP Effective Date, included a
leveraged loan feature.  All exempt loans under the Dime ESOP were repaid in
full prior to the KSOP Effective Date.  The Company has structured Plan to
include the ESOP portion so that the Company can qualify for the dividend
deduction under Code section 404(k) and also so as to maintain the required ESOP
features for the Participants with Dime ESOP accounts that merged into this Plan
to the extent it is required to do so.
 
The Plan is called a “KSOP” because it includes both the elective deferral
opportunity under Code section 401(k) and the ESOP feature.
 
The Plan allows its Participants to take withdrawals and loans from their
account balances under certain limited circumstances while still actively
employed, and allows its Participants to elect a distribution of their vested
account balances upon termination of employment in the form of a lump sum or
installments.
 
1

--------------------------------------------------------------------------------

It is the Company’s intention that (i) the Plan shall at all times be qualified
under Code sections 401(a), 401(k) and 401(m), (ii) the Trust Agreement shall be
tax-exempt under Code section 501(a), and (iii) Employer contributions under the
Plan shall be tax deductible under Code section 404.  The provisions of the Plan
and the Trust Agreement shall be construed to effectuate these intentions.
 
This Restatement.  Except as otherwise noted herein, this amendment and
restatement is effective as of July 1, 2017.  It governs the rights of
Participants and Beneficiaries (and of those claiming through or on behalf of
such individuals) from and after July 1, 2017.  The rights and benefits of any
individual who ceases to be a Participant (and of anyone claiming through or on
behalf of such individual) in this Plan shall be determined in accordance with
the provisions of this Plan in effect not later than the date such individual
ceases to be a Participant except to the extent otherwise specified in the Plan
or required by law.
 
History of the Plan.  The Plan was originally established effective July 1, 1973
as the Dime Savings Bank of Williamsburgh Incentive Savings Plan by Dime Savings
Bank of Williamsburgh and has been amended from time to time since that date. 
The following are some of the key events that have occurred since the
establishment of the Plan.
 
Effective as of July 1, 1991, the Plan was amended and restated in its entirety
and the Plan was renamed The Dime Savings Bank of Williamsburgh 401(k) Savings
Plan in RSI Retirement Trust
 
Effective as of February 8, 1996, the Plan: (a) added an investment fund
consisting of common stock of the employer (b) established the plan as a “Plan
of Partial Participation” as defined under the RSI Retirement Trust Agreement
and Declaration of Trust, and (c) established a separate trust to hold company
common stock and designated a separate agency to serve as trustee.
 
Effective as of May 31, 1996, matching contributions were discontinued.
 
Effective as of June 26, 1996, Dime Savings Bank of Williamsburgh acquired
Pioneer Savings Bank, F.S.B. and its parent Conestoga Bancorp, Inc. and in
connection with that acquisition, the Plan was amended to give credit to
employees of specified “acquired companies” for purposes of vesting and
eligibility to participate, and to permit immediate participation as of the date
of such acquisition for eligible employees with respect to compensation for the
full payroll period that includes the date of such acquisition.
 
Effective as of January 1, 1997, the Plan was amended and restated in its
entirety.  New enrollments in the Plan and future before-tax contributions under
the Plan were disallowed.
 
Effective March 1, 1997, the Pioneer Savings Bank, FSB Tax Deferral Savings Plan
in RSI Retirement Trust merged into the Plan, and the accounts of employees of
Pioneer Savings Bank, FSB and Conestoga Bancorp, Inc. were merged into the
accounts maintained on behalf of each participant in the Plan.
 
Effective January 21, 1999, Dime Savings Bank of Williamsburgh acquired
Financial Federal Savings Bank.  Effective April 15, 1999, Financial Federal
Savings Bank Incentive Savings Plan in RSI Retirement Trust merged with and into
the Plan and the accounts of employees of Financial Federal Savings Bank were
merged into the accounts maintained on behalf of each participant in the Plan.
 
2

--------------------------------------------------------------------------------

Effective as of July 1, 2000, the Dime Savings Bank of Williamsburgh 401(k)
Savings Plan in RSI Retirement Trust was amended to (i) reinstate enrollments;
(ii) reinstate Before Tax Contributions; and (iii) provide for a three percent
(3%) Employer contribution meeting the requirements for a design-based “safe
harbor” arrangement under Code section 401(k)(12).
 
Effective as of April 1, 2001, Dime Savings Bank of Williamsburgh 401(k) Savings
Plan in RSI Retirement Trust was amended and restated in its entirety and the
Plan was renamed The Dime Savings Bank of Williamsburgh 401(k) Savings Plan.
 
Effective as of January 1, 2009, the option of making Roth Contributions became
available to Participants.
 
Effective as of January 1, 2010, Plan was amended and restated in its entirety.
 
Effective as of January 1, 2015, The Dime Savings Bank of Williamsburgh 401(k)
Savings Plan was amended and restated in its entirety using the format of the
Pentegra Services, Inc. Volume Submitter 401(k) Profit Sharing Plan #01-003.
 
Effective as of August 1, 2016, Dime Savings Bank of Williamsburgh changed its
name to Dime Community Bank.
 
Effective as of July 1, 2017 (the KSOP Effective Date), the Dime ESOP merged
into this Plan.
 
3

--------------------------------------------------------------------------------

ARTICLE 2
 
DEFINITIONS
 
As used herein, the following words and phrases shall have the following
respective meanings when capitalized:
 
(1)  Accounts.  The separate accounts established for each Participant under
Section 7.1 and otherwise under the Plan.  For purposes of the Plan, “Account”
and “Account balance” shall mean all Accounts and the aggregate value of all
Accounts maintained for a Participant under the Plan.
 
(2)  Age 50 Catch-Up Contributions.  The Elective Deferrals described in Section
4.1(e).
 
(3)  Beneficiary.  The person or persons entitled under Article 9 to receive
benefits in the event of the death of a Participant.
 
(4)  Cash ESOP Dividends.  Cash ESOP Dividends that are paid on or after the
KSOP Effective Date by the Company with respect to Company Stock in the Company
Stock Fund and that are eligible for the deduction for dividends paid pursuant
to Code section 404(k).
 
(5)  Cash ESOP Dividend Payment Election.  A completed election made under
Section 7.2(d) pursuant to which a Participant (or Beneficiary, as applicable)
affirmatively elects to have Cash ESOP Dividends with respect to his or her
Accounts distributed to the Participant (or Beneficiary, as applicable) in cash
rather than reinvested in the Company Stock Fund.
 
(6)  Code.  The Internal Revenue Code of 1986, as amended.
 
(7)  Code Section 415 Compensation.  Compensation as defined under Treasury
regulation § 1.415(c)-2(d)(4) (Form W-2 compensation with adjustments including
the addition of amounts that would be included in wages but for a payroll
deduction election under Code section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B,
402(k) or 457(b)).
 
(a)  Code Section 415 Compensation shall not exceed the limits in Code section
401(a)(17)(B) (limitation on annual compensation):
 

 
Plan Year
 
Plan Year Limit
 
2018
 
For calendar years 2018 and later, $270,000 (or such higher amount as is
permitted under the cost-of-living provisions of Code section 402(g)(4))
 
2017
 
$270,000

 
4

--------------------------------------------------------------------------------

(b)  Code Section 415 Compensation shall include compensation paid by the later
of 2½ months after an Employee’s severance from employment with Company’s
Controlled Group and the end of the Plan Year that includes such severance from
employment date if (a) the payment is regular compensation for services during
the employee’s regular working hours, or compensation for services outside the
employee’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments, and, absent a severance from
employment, the payments would have been paid to the employee while the employee
continued in employment with the employer, (b) the payment is for unused accrued
bona fide sick, vacation or other leave that the employee would have been able
to use if employment had continued; or (c) the payment is received by the
employee pursuant to a nonqualified unfunded deferred compensation plan and
would have been paid at the same time if employment had continued, but only to
the extent includible in gross income.  Any payments not described above shall
not be considered compensation if paid after severance from employment, even if
they are paid by the later of 2 ½ months after the date of severance from
employment or the end of the Plan Year that includes the date of severance from
employment.
 
(c)  Back pay, within the meaning of Treasury regulation § 1.415(c)‑2(g)(8),
shall be treated as compensation for the limitation year to which the back pay
relates to the extent the back pay represents wages and compensation that would
otherwise be included under this definition.
 
(8)  Company.  Dime Community Bank (which before August 1, 2016 was known as the
Dime Savings Bank of Williamsburgh).
 
(9)  Company’s Controlled Group.  All organizations under common control with
the Company, within the meaning of Code section 414(b), 414(c), 414(m) or 414(o)
and the regulations issued thereunder.  An entity shall be considered a member
of the Company’s Controlled Group only during the period it is one of the group
of organizations described in the preceding sentence.
 
(10)  Company Stock.  Shares of common stock of Dime Community Bancshares, Inc.
 
(11)  Company Stock Fund.  The investment fund holding Company Stock that is
established and maintained in accordance with Section 7.2.
 
(12)  Dependent.  An individual who qualifies as a dependent of a Participant
under the applicable provisions of Code section 152.
 
(13)  Dime ESOP.  The Employee Stock Ownership Plan of Dime Community
Bancshares, Inc. and Certain Affiliates (which merged into this Plan as of the
KSOP Effective Date).
 
5

--------------------------------------------------------------------------------

(14)  Distributee.  A person entitled to receive a distribution from the Trust
under Article 9.
 
(15)  Elective Deferrals.  Contributions made pursuant to Section 4.1 of the
Plan.
 
(16)  Eligible Employee.  Effective on the KSOP Effective Date, an Employee of
an Employer, other than:
 
(a)  Student interns (as defined by the Company’s personnel policies),
 
(b)  Employees who are paid solely on the basis of commissions,
 
(c)  Employees included in a unit of Employees the terms of whose employment
with an Employer are subject to the terms of a collective bargaining agreement
between employee representatives of such unit and such Employer unless such
agreement provides for such Employee to be eligible for participation in the
Plan,
 
(d)  Leased Employees, and
 
(e)  Nonresident aliens.
 
An individual must be an Employee to be an Eligible Employee.  The Plan
documents as in effect before the KSOP Effective Date sets forth the applicable
definitions of Eligible Employee for prior periods.
 
(17)  Employee.  An individual whose relationship with an Employer is that of an
employee under common law, as so classified by his Employer, and subject to the
following:
 
(a)  The following individuals are not eligible to be Employees (or to
participate in the Plan): Any individuals who are classified by their Employer
as independent contractors or are otherwise not classified as employees under
the personnel practices and rules of the Employer (including self-employed
individuals, consultants, freelancers, agency employees, on-call workers,
contingent workers, non-payroll workers, or other similar individuals), or who
are not classified as employees for purposes of income tax withholding and
employment taxes.
 
(b)  Leased Employees shall be treated as Employees only to the extent provided
in the definition of Leased Employee in this Article I.
 
(c)  For purposes of this definition of “Employee”, it is expressly intended
that individuals who are classified by an Employer as independent contractors,
as well as any other individuals who are not classified as Employees under this
definition, are not Employees (and therefore may not be Eligible Employees or
Participants) until the Plan Administrator affirmatively changes their
classification.  Therefore, an independent contractor or any other individual
who is reclassified by a court, administrative agency, governmental unit,
tribunal or other party as an employee (including a common law employee) will
nevertheless not be considered an Employee or Eligible Employee hereunder for
periods before the Plan Administrator implements the reclassification decision,
even if the reclassification decision applies retroactively.
 
6

--------------------------------------------------------------------------------

(18)  Employer.  The Company, and any member of the Company’s Controlled Group
that with the consent of the Company elects to participate in the Plan in the
manner described in Article 12.  If any such entity withdraws from participation
in the Plan pursuant to Section 12.2 or leaves the Company’s Controlled Group,
such entity shall thereupon cease to be an Employer.
 
(19)  Employer Discretionary Contributions.  The Employer contributions
described in Section 4.3
 
(20)  Employer Matching Contributions.  Matching Contributions made pursuant to
Section 4.4.
 
(21)  Employer Safe Harbor Basic Contributions.  The Employer contributions
described in Section 4.2
 
(22)  Employment Commencement Date.  The date on which the Employee first
performs an Hour of Service for which the Employee is paid or entitled to
payment for the performance of duties for any entity within the Company’s
Controlled Group.
 
(23)  ERISA.  The Employee Retirement Income Security Act of 1974, as amended.
 
(24)  ESOP.  An employee stock ownership plan.
 
(25)  Hour of Service.  An hour for which an Employee is entitled to receive
compensation from an entity in the Company’s Controlled Group (including hours
for any period during which he receives compensation without rendering services
such as paid holidays, vacations, sick leave, disability leave, layoff, or jury
duty (but in such cases not exceeding 501 hours for any one such period).  For
purposes of determining the number of Hours of Service to be credited to an
Employee, “compensation” shall mean the total earnings paid, directly or
indirectly, to the Employee by an entity in the Company’s Controlled Group,
including any back pay, irrespective of mitigation of damages, either awarded to
the Employee or agreed to by an entity in the Company’s Controlled Group.  The
computation of Hours of Service and the periods to which they are to be credited
shall be determined under uniform rules applied by the Plan Administrator in
accordance with Department of Labor regulation § 2530.200b-2(b), (c) and (f). 
Each employee for whom Hours of Service are not determinable pursuant to the
foregoing sentence shall be credited with 45 Hours of Service for each week of
employment or such other number of Hours of Service determined by the Plan
Administrator in accordance with Department of Labor regulation §
2530.200b-3(e).  This provision shall not be interpreted in a manner that would
result in duplication of service crediting.
 
7

--------------------------------------------------------------------------------

(26)  KSOP Effective Date.  July 1, 2017, the date the Dime ESOP merged into
this Plan and this Plan was amended and restated in its entirety.
 
(27)  Leased Employee.  Any person who is not a common law employee of an
Employer and who, pursuant to an agreement between the Employer and a leasing
organization, has performed services for the Company’s Controlled Group on a
substantially full-time basis for a period of at least one year, where such
services are performed under the “primary direction or control” (within the
meaning of Code section 414(n)(2)(C)) of the Company’s Controlled Group.  A
Leased Employee is treated as an Employee unless both of the following occur (in
which case such Leased Employee is not treated as an Employee): (i) Such Leased
Employee is covered by a money purchase pension plan providing a nonintegrated
employer contribution rate of at least 10% of Code Section 415 Compensation,
immediate participation, and full and immediate vesting; and (ii) Leased
Employees do not constitute more than 20% of the non-highly compensated
employees (as defined in Code section 414(q)) of the Company’s Controlled
Group.  For this purpose, contributions and benefits provided a Leased Employee
by the leasing organization which are attributable to services performed for the
Employer are treated as provided by the Employer.  In no event may a Leased
Employee be treated as an Eligible Employee.
 
(28)  Military Service.  Qualified service in the uniformed services within the
meaning of Code section 414(u)(5).
 
(29)  Participant.  An Eligible Employee who has become a Participant as set
forth in Article 3.  A person shall cease to be a Participant when he or she no
longer has an Account balance.
 
(30)  Participant Response System.  The participant response system established
by the Company to permit Participants to manage their Account and communicate
with the Plan Administrator, Trustee, recordkeeper and/or delegate thereof,
including the ability to change their contribution elections and investment
elections, to apply for a loan, to commence participation in the Plan, to apply
for an in-service withdrawal, and to request a distribution.  As determined by
the Plan Administrator, this system may take any form, and different forms and
protocols may be used for different purposes or different groups of Participants
(e.g., an interactive telephone voice response system, a paper document system,
an internet site, an intranet site, or an e-mail protocol).  Unless the
Participant uses a form or protocol that is specifically permitted by the Plan
Administrator for the purpose in question, the Participant’s communication shall
not be deemed to be made through the Participant Response System.
 
(31)  Period of Service.  The period commencing on the Employee’s Employment
Commencement Date or Reemployment Commencement Date and ending on the next
Period of Service Cutoff Date (subject to (a) and (b) below).  Periods of
Service shall be measured in years and days.
 
8

--------------------------------------------------------------------------------

(a)  If Employee Has a Break in Service.  If an Employee has a Period of Service
Cutoff Date and the resulting Period of Severance lasts less than 12 months, the
Period of Severance shall be counted as part of such Employee’s Period of
Service.  In all other cases, the Employee’s Period of Severance shall be
disregarded in determining such Employee’s Period of Service.
 
(b)  If an Employee has Period of Severance of at Least Five Years.  If an
Employee is reemployed after a five-year Period of Severance, his or her Period
of Service shall not include his or her Periods of Service from before the
five-year Period of Severance unless the former Employee: (i) has a vested
Account balance at the time of his or her rehire, or (ii) had a Period of
Service that exceeded five years or if greater, his or her pre-break Period of
Service.
 
(32)  Period of Service Cutoff Date.  The earlier of:
 
(a)  The Employee’s Separation from Service date, or
 
(b)  The first anniversary of the first date the Employee is absent from
employment with the Company’s Controlled Group for any reason other than a
Separation from Service, such as vacation, holiday, sickness, disability, leave
of absence or layoff, except that in the case of an Employee who is absent from
employment beyond the first anniversary of the first day of absence on account
of (i) the Employee’s pregnancy, (ii) the birth of a child of the Employee,
(iii) the placement of a child with the Employee in connection with the adoption
of the child by the Employee, or (iv) an absence due to the need for caring for
such child for a period beginning immediately following the birth or placement,
the second anniversary of the first day of such absence.  The period after the
first anniversary of the Employee’s absence shall neither be a Period of Service
nor a period that is part of a Period of Severance.
 
In the case of an Employee whose Period of Service Cutoff Date would otherwise
occur during an absence required by the Family Medical Leave Act, the Employee’s
Period of Service Cutoff Date shall be delayed just to the extent required so
that it does not occur during the absence required by the Family Medical Leave
Act.  The period after the first anniversary of the Employee’s absence shall
neither be a Period of Service nor a period that is part of a Period of
Severance.
 
(33)  Period of Severance.  The period commencing on the Participant’s Period of
Service Cutoff Date and ending on the Participant’s Reemployment Commencement
Date, except that a Period of Severance shall not include any period of time
when an individual is not an Employee solely because he or she is serving in the
uniformed services of the United States provided the individual seeks
reinstatement as an Employee while his or her reemployment rights are protected
by law.
 
(34)  Plan.  The Dime Community Bank KSOP.  Prior to July 1, 2017, the Plan was
referred to as the “Dime Savings Bank of Williamsburgh 401(k) Savings Plan.”
 
9

--------------------------------------------------------------------------------

(35)  Plan Administrator.  The administrator described in Section 11.1.  The
Plan Administrator shall have authority to administer the Plan as provided in
Article 11.
 
(36)  Plan Compensation.  Code Section 415 Compensation (i.e., W-2 box 1
compensation with some adjustments including the addition of certain enumerated
salary reduction amounts), reduced as follows.
 
(a)  For purposes of Elective Deferrals (Pre-Tax and Roth) described in Section
4.1, Plan Compensation shall not include bonuses, reimbursements or other
expense allowance, fringe benefits (cash or non-cash), moving expenses, deferred
compensation (other than Elective Deferrals) or welfare benefits.
 
(b)  For purposes of Employer Safe Harbor Basic Contributions described in
Section 4.2, Employer Discretionary Contributions described in Section 4.3 and
Employer Matching Contributions described in Section 4.4, Plan Compensation
shall not include amounts that are attributable to (i) the exercise of stock
options or a disqualifying disposition of incentive stock options by the
Employee, (ii) the vesting of, or other recognition of income with respect to,
restricted stock awards, or (iii) cash awards under any long-term incentive plan
of any organization in the Company’s Controlled Group.
 
(37)  Plan Year.  Each 12-consecutive-month period beginning on each January 1
and ending on the next December 31.
 
(38)  Reemployment Commencement Date.  The date on which an Employee first
performs an Hour of Service for which the Employee is paid or entitled to
payment for the performance of duties for the Employer or any other employer
within the Company’s Controlled Group, following a Period of Severance.
 
(39)  Rollover Contributions.  Contributions made pursuant to Section 5.1 of the
Plan.
 
(40)  Roth Elective Deferrals.  A Participant’s Elective Deferrals that are
includible in the Participant’s gross income at the time deferred and have been
irrevocably designated as Roth Elective Deferrals by the Participant in his or
her deferral election, and that are described in Section 4.1(f).
 
(41)  Separation from Service.  The termination of the Employee’s employment
relationship with the Company’s Controlled Group, including by quit,
resignation, discharge, retirement, disability, or layoff (but not an authorized
leave of absence).
 
(42)  Spouse.  A person who is considered lawfully married to another individual
under applicable Federal tax law.
 
(43)  Total Disability.  Effective on the KSOP Effective Date, a total
disability that has lasted at least 6 months and that is evidenced by either:
 
10

--------------------------------------------------------------------------------

(a)  Receipt of disability payments under the Employer’s long-term disability
program, or
 
(b)  If the Employee is not covered by the Employer’s long-term disability
program, receipt of a Social Security disability award (however, the receipt of
such disability award shall not be deemed to occur prior to the time the Plan
Administrator has received written notice from the Participant that he or she is
receiving such a disability award).
 
(44)  Trust.  The trust fund (or funds) which holds the assets of the Plan and
are established by the trust agreement or agreements entered into on behalf of
the Plan with an individual or corporate trustee to provide for holding the Plan
assets.
 
(45)  Trust Fund.  All money and property of every kind held by the Trustee
under the Trust agreement.
 
(46)  Trustee.  The Trustee provided for in Article 6 or any successor Trustee
or, if there shall be more than one Trustee acting at any time, all of such
Trustees collectively.
 
(47)  Valuation Date.  Each day that the New York Stock Exchange is open, and
any other day as the Plan Administrator may determine.
 
11

--------------------------------------------------------------------------------

ARTICLE 3
 
PARTICIPATION
 
Section 3.1            Eligibility Requirements.
 
(a)  Service Requirement .  An Eligible Employee shall be eligible to
participate in the Plan as follows.
 
(1)  General Rule.  An Eligible Employee shall be eligible to become a
Participant as of the pay date for the first pay period that begins on or after
the Employee completes a one month Period of Service, and such date shall be the
Eligible Employee’s entry date.
 
(2)  Historical Provisions.  The rule in paragraph (1) is effective on the KSOP
Effective Date.  See the prior plan documents for the applicable rules for
earlier periods.  Notwithstanding paragraph (1) above:  (i) all Participants in
this Plan as of immediately prior to the KSOP Effective Date shall continue to
be Participants as of the KSOP Effective Date and shall participate thereafter
in accordance with the terms of this Plan, and (ii) all participants in the Dime
ESOP as of immediately prior to the KSOP Effective Date who are not Participants
in this Plan as of immediately before the KSOP Effective Date shall become
Participants in this Plan as of the KSOP Effective Date, such date shall be
their entry date, and they shall participate thereafter in accordance with the
terms of this Plan.
 
An individual must be an Eligible Employee and must have satisfied the service
and entry date requirements set out above to participate actively in this Plan.
 
(b)  Participation.  An Eligible Employee who satisfies the Plan’s service and
entry date requirements in subsection (a) above may make an election pursuant to
Section 4.1 to make Elective Deferrals to the Plan.  Such Eligible Employee will
become a Participant in this Plan on the first date that Elective Deferrals are
withheld from his or her Plan Compensation or, if earlier, that any Employer
contribution (such as the Employer Basic Safe Harbor Contribution) is made to
his or her Account.  An Eligible Employee who makes a Rollover Contribution in
accordance with Section 5.1 before becoming a Participant pursuant to the
preceding sentence also shall be treated as a Participant, but only to the
limited extent described in Section 5.1 (that is, he or she shall not be
eligible to make Elective Deferrals or receive Employer contributions) until
such time as he or she becomes eligible to make Elective Deferrals pursuant to
the first sentence of this Section 3.1(b).
 
12

--------------------------------------------------------------------------------

ARTICLE 4
 
CONTRIBUTIONS
 
Section 4.1             Elective Deferrals (Pre-Tax and Roth).
 
(a)  Employee Elections.  Each Employer shall make a contribution (“Elective
Deferral”) to the Trust for each payroll period on behalf of each Eligible
Employee of such Employer who has satisfied the service and entry date
requirements in Section 3.1 and who elects to make an elective deferral from his
or her Plan Compensation for such payroll period (or is deemed to do so pursuant
to subsection (b) below).  Except as provided in subsection (f) below (Roth
Elective Deferrals), Elective Deferrals shall be made on a pre-tax basis.  Any
election (or deemed election pursuant to subsection (b) below) to commence
Elective Deferrals is effective only with respect to Plan Compensation that has
not yet been paid to the Eligible Employee as of the effective date of such
election and not yet “currently available” to the Eligible Employee (within the
meaning of Treasury regulation § 1.401(k)-1(a)(3)).  Such election is effective
only while the election remains in effect.  The Elective Deferral election must
be in an amount equal to a whole percentage of from 1% to 100% of the
Participant’s Plan Compensation paid by such Employer for the payroll period. 
If a Participant makes an Elective Deferral for a pay period, the Participant’s
remuneration paid through the Employer’s regular payroll that would otherwise be
payable directly to the Participant for that payroll period shall be reduced by
the amount of such Elective Deferral (but only to the extent the Participant’s
paycheck is sufficient to fund such Elective Deferral after satisfying the
Participant’s tax withholding obligations and health and welfare deductions).
 
(b)  Automatic Contribution Arrangement:  The Plan has adopted an automatic
contribution arrangement, effective for Employees hired on or after January 1,
2017.  Pursuant to this arrangement, an Eligible Employee who has satisfied the
service and entry date requirements in Section 3.1(a) shall be deemed to elect
to become a Participant and to have pre-tax Elective Deferrals made on his or
her behalf at a rate equal to 3% of his or her Plan Compensation each pay
period.
 
(1)  Election Out Before Auto-Enrollment Begins.  The automatic enrollment
described in the preceding sentence shall not apply if the Eligible Employee
affirmatively elects to participate in the Plan or not to participate in the
Plan in sufficient time before the automatic enrollment is scheduled to become
effective that it can be canceled before it becomes effective.
 
(2)  Election Out After Auto-Enrollment Begins.  A Participant who has made a
deemed election pursuant to the automatic contribution arrangement described in
this Section 4.1(b) may elect not to participate in the Plan or may elect to
change the applicable contribution rate as provided in subsection (c) of this
Section, in which case the Participant shall thereafter cease to be covered by
the automatic contribution arrangement.
 
13

--------------------------------------------------------------------------------

(c)  Change, Suspension or Resumption of Elective Deferrals.  A Participant may
change the rate of Elective Deferrals at any time, may suspend Elective
Deferrals at any time and may resume Elective Deferrals at any time, and may
change the type of Elective Deferrals (pre-tax Elective Deferrals or Roth
Elective Deferrals), in each case by giving directions to the Plan Administrator
in accordance with rules and procedures prescribed by the Plan Administrator. 
Any such suspension shall be effective as soon as administratively practicable. 
Any such change or resumption in the rate of Elective Deferrals shall be subject
to the rules described in subsection (a) of this Section, and shall be effective
as soon as administratively practicable.
 
(d)  Annual limit on Elective Deferrals.
 
(1)  The Annual Limit.  An Employee’s Elective Deferrals plus any elective
deferrals made under any other cash or deferred arrangement sponsored by the
Company’s Controlled Group for a calendar year shall be limited as follows:
 

 
Plan Year
 
Plan Year Limit
 
2018
 
For calendar years 2018 and later $18,000 (or such higher amount as is permitted
under the cost-of-living provisions of Code section 402(g)(4))
 
2017
 
$18,000



These limits do not apply to Age 50 Catch-Up Contributions, which are addressed
in subsection (e) below.
 
(2)  Distribution of Excess Elective Deferrals Resulting From Employment With
Another Employer.  If for any calendar year during which a Participant also
participates in a plan or arrangement described in Code section 401(k), 408(k)
or 403(b) maintained by another employer, the aggregate for the Participant of
the (i) Elective Deferrals to the Plan excluding any Age 50 Catch-Up
Contributions and (ii) amounts contributed under all other such plans and
arrangements will exceed the above limit for the calendar year in which such
contributions are made (“excess Elective Deferrals”), such Participant shall,
pursuant to such rules and at such time following such calendar year as
determined by the Plan Administrator but no later than the March 31 of the
calendar year following the calendar year in which such excess Elective
Deferrals were made, be allowed to submit a written request that the excess
Elective Deferrals plus any income allocable thereto be distributed to him. 
Such request shall be accompanied by the Participant’s written statement that if
such excess Elective Deferrals are not distributed such excess Elective
Deferrals, when added to amounts contributed under other plans and arrangements
described in Code sections 401(k), 408(k) or 403(b) will exceed the limit
described in the first sentence of this paragraph.  The distribution of excess
Elective Deferrals shall consist of a Participant's pre-tax Elective Deferrals,
Roth Elective Deferrals or a combination of both.  A distribution of such excess
Elective Deferrals as well as of any other amounts that the Plan Administrator
determines were contributed on behalf of Participants in excess of the annual
limitations set forth in Code section 402(g) limitation, plus allocable income,
shall be made no later than the April 15 of the calendar year following the
calendar year in which such excess Elective Deferrals were made.  The amount of
excess Elective Deferrals to be so distributed shall be reduced by any
contributions previously distributed pursuant to Section 4.5 with respect to
such calendar year.  The amount of any income allocable to such excess Elective
Deferrals shall be determined by the Plan Administrator pursuant to applicable
Treasury regulations.  The Plan shall not distribute the allocable gain or loss
for the period between the end of the Plan Year and the date of distribution
(the “gap period”).  Notwithstanding the provisions of this paragraph, any
excess Elective Deferrals shall be treated as “annual additions” for purposes of
Section 7.5 except to the extent such excess Elective Deferrals are distributed
in accordance with Treasury regulation § 1.402(g)-1(e)(2) or (3).  Excess
Elective Deferrals shall be excluded for purposes of the tests described in
Section 4.5(a) to the extent required by applicable Treasury regulations.  Any
corresponding “Employer Matching Contributions” (described in Section 4.2)
related to excess Elective Deferrals so distributed, plus any income allocable
to such Employer Matching Contributions shall be forfeited.
 
14

--------------------------------------------------------------------------------

(e)  Age 50 Catch-Up Contributions.  Each Participant whose 50th birthday is on
or before the close of the Participant’s taxable year shall be eligible to elect
to have Age 50 Catch-Up Contributions made in any payroll period provided the
Participant cannot make any other regular Elective Deferrals to the Plan for
such payroll period by reason of the limitations contained in this Article 4,
Section 7.5 or any comparable limitation or any restriction contained in the
terms of the Plan or the Code.  Employer Matching Contributions shall not be
made with respect to Age 50 Catch-Up Contributions.
 
(1)  Dollar Limits.  The amount of the Age 50 Catch-Up Contributions a
Participant may make to the Plan for a calendar year may not exceed, when
combined with any catch-up contributions made under Code section 414(v) to any
other plan or arrangement of the Employer, the following:
 

 
Plan Year
 
Plan Year Limit
 
2018
 
For calendar years 2018 and later $6,000 (or such higher amount as is permitted
under the cost-of-living provisions of Code section 414(v)(2)(C))
 
2017
 
$6,000



(2)  Age 50 Catch-Up Contributions made pursuant to this subsection shall be
treated as Elective Deferrals under the Plan except as otherwise provided below.
 
(i)  Age 50 Catch-Up Contributions shall not be taken into account for purposes
of the annual dollar limitations in Section 3.1(d) (Code section 402(g)
provisions) and Section 7.5 (Code section 415 provisions), and as otherwise
provided in Code section 414(v).
 
(ii)  The Plan shall not be treated as failing to satisfy the provisions of
Section 4.5 (ADP nondiscrimination test), Article 14 (top heavy provisions),
Code section 401(a)(4) (nondiscrimination in contributions), Code section
401(a)(17) (limit on compensation taken into account), Code section 401(k)(12)
(safe harbor provisions) or  Code section 410(b) (nondiscrimination in coverage)
by reason of such Age 50 Catch-Up Contributions.
 
15

--------------------------------------------------------------------------------

At the end of the Plan Year the Plan Administrator will determine if any Age 50
Catch-Up Contributions must be recharacterized as regular Elective Deferrals to
meet the requirements of this subsection (e), and to what extent any Age 50
Catch-Up Contributions recharacterized as regular Elective Deferrals are
eligible for an Employer Matching Contribution under Section 4.2, and will
adjust the Participant’s Account accordingly.
 
(f)  Roth Elective Deferrals.  Participants shall be permitted to designate some
or all of their Elective Deferrals as Roth Elective Deferrals, in which case the
contributions will be includible in the Participant’s gross income at the time
deferred.  Roth Elective Deferrals are a Participant's Elective Deferrals that
are includible in the Participant's gross income at the time deferred and have
been irrevocably designated as Roth Elective Deferrals by the Participant in his
or her deferral election. Except in the case of an in-plan Roth rollover (a
rollover to a participant’s Roth Elective Deferral account from another account
of the Participant in this Plan), Elective Deferrals contributed to the Plan as
one type, either Roth or pre-tax, may not later be reclassified as the other
type.  A Participant’s Roth Elective Deferrals shall be deposited in the
Participant’s Roth Elective Deferral account in the Plan.  No contributions
other than Roth Elective Deferrals, in-plan Roth rollovers and properly
attributable earnings will be credited to each Participant’s Roth Elective
Deferral account, and gains, losses and other credits or charges will be
allocated on a reasonable and consistent basis to such account.  The Plan shall
maintain a record of the amount of Roth Elective Deferrals in each Participant’s
Roth Elective Deferral account.
 
Section 4.2             Employer Safe Harbor Basic Contribution. The Employer
shall make an Employer Safe Harbor Basic Contribution to the Account of each
Eligible Employee who has satisfied the service and entry date requirements in
Section 3.1 by the end of the Plan Year, without regard to whether the
individual is an Eligible Employee on the last day of the Plan Year.  Such
contribution shall be equal to 3% of the Participant’s Plan Compensation for the
Plan Year.  The Employer shall contribute such contribution to the Trust no
later than the Employer’s tax filing deadline for the Plan Year.  The Employer
Safe Harbor Basic Contribution is intended to meet the requirements of Code
section 401(k)(12)(C).
 
Section 4.3            Employer Discretionary Contribution.  The Employer may at
its discretion make an annual Employer Discretionary Contribution to the Account
of each Eligible Employee who has satisfied the service and entry date
requirements in Section 3.1 by the end of the Plan Year and who is employed on
the last day of the Plan Year as an Eligible Employee.  The Employer
Discretionary Contribution shall be equal to a uniform percentage of the
Eligible Employee’s Plan Compensation for the Plan Year (for example, 3% of Plan
Compensation), with such percentage to be determined at the Employer’s
discretion.  The Employer shall contribute the Employer Discretionary
Contribution to the Eligible Employee’s Account no later than the Company’s tax
filing deadline for the Plan Year.  The Employer does not intend to make
Employer Discretionary Contributions with respect to Plan Years after the 2017
Plan Year, but retains the right to do so.
 
16

--------------------------------------------------------------------------------

Section 4.4             Employer Matching Contributions.  Effective for pay
periods that begin on or after January 1, 2018, the Employer shall contribute to
the Account of each Participant each pay period an Employer Matching
Contribution equal to 100% of such Participant’s Elective Deferral for the pay
period, capped at 3% of such Participant’s Plan Compensation for the pay
period.  No Employer Matching Contributions shall be made for the 2017 Plan
Year.
 
Section 4.5             Limitations on Contributions for Highly-Compensated
Employees.  For purposes of this Section 4.5, “Eligible Employee” means an
Eligible Employee who has satisfied the service and entry date requirements of
Section 3.1(a).
 
(a)  Limits imposed by Code section 401(k)(3) (ADP Test).  The Plan intends to
meet the requirements of Code section 401(k)(3) (the “actual deferral
percentage” or “ADP” test) automatically by qualifying for the safe harbor under
Code section 401(k)(12)(C).  Accordingly, the requirements of this Section
4.5(a) shall apply only in the unlikely event the Plan should fail to meet the
safe harbor requirements of Code section 401(k)(12)(C) for any Plan Year, and in
that case, if the Elective Deferrals made for a Plan Year fail to satisfy either
of the tests set forth in subparagraphs (1) and (2) of this paragraph, the
adjustments prescribed in Section 4.5(c)(1) shall be made.
 
(1)  The average deferral percentage for the group consisting of all highly
compensated Eligible Employees for the Plan Year does not exceed the product of
the average deferral percentage for the group consisting of all non-highly
compensated Eligible Employees for such Plan Year and 1.25.
 
(2)  The average deferral percentage for the group consisting of all highly
compensated Eligible Employees for the Plan Year (i) does not exceed the average
deferral percentage of the group consisting of all non-highly compensated
Eligible Employees for such Plan Year by more than 2 percentage points, and (ii)
does not exceed the product of the average deferral percentage of the group
consisting of all non-highly compensated Eligible Employees for such Plan Year
and 2.0.
 
Any additional Elective Deferrals which are Age 50 Catch-Up Contributions or
which are permitted for periods of Military Service as described in Section 4.7
shall not be considered as Elective Deferrals for purposes of determining
whether the tests set forth in such paragraphs (1) and (2) of this subsection
are satisfied or for purposes of making any adjustments prescribed by Section
4.5(e)(1).
 
(b)  Limits imposed by Code section 401(m) (ACP Test).  Notwithstanding the
provisions of Section 4.4, if the Employer Matching Contributions made for a
Plan Year fail to satisfy both of the tests set forth in subparagraphs (1) and
(2) of this paragraph, the adjustments prescribed in Section 4.5(e)(2) shall be
made.  Any additional Employer Matching Contributions made pursuant to Section
4.7 (Military Service) shall not be considered Employer Matching Contributions
for purposes of determining whether the tests set forth in such paragraphs (1)
and (2) of this subsection are satisfied or for purposes of making any
adjustments prescribed by Section 4.5(e)(2).
 
17

--------------------------------------------------------------------------------

(1)  The average contribution percentage for the group consisting of all highly
compensated Eligible Employees for the Plan Year does not exceed the product of
the average contribution percentage for the group consisting of all non-highly
compensated Eligible Employees for such Plan Year and 1.25.
 
(2)  The average contribution percentage for the group consisting of all highly
compensated Eligible Employees for the Plan Year (i) does not exceed the average
contribution percentage of the group consisting of all non-highly compensated
Eligible Employees for such Plan Year by more than 2 percentage points, and (ii)
does not exceed the product of the average contribution percentage of the group
consisting of all non-highly compensated Eligible Employees for such Plan Year
and 2.0.
 
(c)  Definitions and Special Rules.  For purposes of this Section:
 
(1)  The “average deferral percentage” for
 
(i)  The group of highly compensated Eligible Employees for a Plan Year shall be
the average of the ratios, calculated separately for each Eligible Employee in
such group to the nearest one-hundredth of one percent, of the Elective
Deferrals made for the benefit of such Eligible Employee for such Plan Year to
the total Code section 415 Compensation for such Plan Year paid to such Eligible
Employee, and
 
(ii)  The group of non-highly compensated Eligible Employees for a Plan Year
shall be the average of the ratios, calculated separately for each Eligible
Employee in such group to the nearest one-hundredth of one percent, of the
pre-tax compensation contributions made for the benefit of such Eligible
Employee for such Plan Year to the total Code section 415 Compensation for such
Plan Year paid to such Eligible Employee.
 
(2)  The “average contribution percentage” for
 
(i)  The group of highly compensated Eligible Employees for a Plan Year shall be
the average of the ratios, calculated separately for each Eligible Employee in
such group to the nearest one-hundredth of one percent, of the Employer Matching
Contributions made during such Plan Year for the benefit of such Eligible
Employee to such Eligible Employee’s Code section 415 Compensation for such Plan
Year, and
 
(ii)  The group of non-highly compensated Eligible Employees for a Plan Year
shall be the average of the ratios, calculated separately for each Eligible
Employee in such group to the nearest one-hundredth of one percent, of the
Employer Matching Contributions made during such Plan Year for the benefit of
such Eligible Employee to such Eligible Employee’s Code section 415 Compensation
for the Plan Year.
 
18

--------------------------------------------------------------------------------

(3)  “highly compensated Eligible Employee” shall mean any Eligible Employee who
has satisfied the service requirement in Section 3.1(a), who performs services
in the determination year, and who is in one or more of the following groups: 
(i) Employees who were five percent owners as determined in Code section
416(i)(1)(A)(iii) at any time during the determination year or the look-back
year, or (ii) Employees with Code section 415 Compensation greater than $120,000
(for 2017, and adjusted for changes in the cost of living as set forth in Code
section 415(d)) during the look-back year.  Any former Employee who had a
separation year prior to the determination year and was a highly compensated
Eligible Employee as described in any of in the first sentence above for either
(A) his separation year or (B) any determination year ending on or after this
attainment of age 55 shall be considered a “highly compensated Eligible
Employee”.  For purposes of determining whether a person is a highly compensated
Eligible Employee of an Employer with respect to a Plan Year, the term
“determination year” means the Plan Year for which the determination is being
made; the term “look-back year” means the twelve-month period immediately
preceding the determination year; the term “top-paid group” means the top 20% of
employees of the Employer ranked on the basis of Code Section 415 Compensation
received during the year (provided, however, that when determining the number of
employees in such group, employees described in Code section 414(q)(8) and Q&A
9(b) of Treasury regulation § 1.414(q)-1T are excluded); the Company’s
Controlled Group is treated as a single Employer; and “separation year” means
the determination year the Employee separates from service with the Employer.
 
(4)  “non-highly compensated Eligible Employee” shall mean any Eligible Employee
who has satisfied the service requirement in Section 3.1(a), who performs
services in the determination year (as defined in subparagraph (3) of this
paragraph), and who is not a highly compensated Eligible Employee.
 
(5)  Any Eligible Employee who is not a highly compensated Eligible Employee and
who has either (i) not attained the age of 21 or (ii) or completed a one-year
Period of Service may be excluded from consideration for purposes of the average
deferral percentage test and the average contribution percentage test, provided
however, that such excluded Eligible Employees separately satisfy the minimum
coverage test of Code section 410(b).
 
(6)  The Plan incorporates the provisions of Code sections 401(k)(3) and
401(m)(2), and the Treasury regulations thereunder, by reference.  In the event
that this Plan satisfies the requirements of Code section 401(k), 401(a)(4), or
410(b) only if aggregated with one or more other plans, or if one or more other
plans satisfy the requirements of such Code sections only if aggregated with
this Plan, then the ADP and ACP tests in Sections 4.5(a) and 4.5(b) shall be
determined as if all such plans were a single plan.  Plans may be aggregated in
order to satisfy Code sections 401(k) and 401(m), respectively, only if they
have the same Plan Year and use the same ADP and ACP testing method, as the case
may be.
 
(7)  If a highly compensated Eligible Employee participates in the Plan and one
or more other plans in his Company’s Controlled Group to which any such
contributions are made, all such contributions shall be aggregated for purposes
of this Section.
 
19

--------------------------------------------------------------------------------

(d)  Adjustments to comply with limits.
 
(1)  Adjustments to comply with Code section 401(k)(3).  The Plan Administrator
may cause to be made such periodic computations as it shall deem necessary or
appropriate to determine whether either of the tests set forth in Section
4.5(a)(1) or 4.5(a)(2) shall be satisfied during a Plan Year and, if it appears
to the Plan Administrator that neither of such tests will be satisfied, the Plan
Administrator may take such steps as it deems necessary or appropriate to adjust
the Elective Deferrals made for all or a portion of the remainder of such Plan
Year on behalf of each Participant who is a highly compensated Eligible Employee
to the extent necessary in order for one of such tests to be satisfied.  If
after the end of a Plan Year it is determined that regardless of any such steps
taken neither of the tests set forth in Section 4.5(a)(1) or 4.5(a)(2) shall be
satisfied with respect to such Plan Year, the Plan Administrator shall calculate
the “excess contribution amount.”  The excess contribution amount shall be, with
respect to any Plan Year, the excess of:
 
(i)  The aggregate amount of Elective Deferrals actually made on behalf of
highly compensated Eligible Employees for such Plan Year, over
 
(ii)  The maximum amount of such contributions permitted by the limitations of
the actual deferral percentage test set forth in Section 4.5(a) (determined by
hypothetically reducing contributions made on behalf of highly compensated
Eligible Employees in order of actual deferral percentages, beginning with the
highest of such percentages).
 
The amount to be returned to each Participant who is a highly compensated
Eligible Employee shall be determined by first reducing the Elective Deferrals
made under the Plan on behalf of each Participant whose actual dollar amount of
Elective Deferrals for such Plan Year is the highest until such reduced dollar
amount equals the next highest actual dollar amount of Elective Deferrals made
for such Plan Year on behalf of any highly compensated Participant or until the
total reduction equals the excess contributions amount.  If further reductions
are necessary, then such contributions made under the Plan on behalf of each
Participant who is a highly compensated Eligible Employee and whose actual
dollar amount of Elective Deferrals made for such Plan Year is the highest
(determined after the reduction described in the previous sentence) shall be
reduced in accordance with the previous sentence.  Such reductions shall
continue to be made to the extent necessary so that the total reduction equals
the excess contributions amount.  The Plan Administrator shall distribute to
each such Participant no later than the last day of the subsequent Plan Year for
which such adjustment is made the amount of such reductions made with respect to
such Participant plus any income allocable thereto, and any corresponding
Employer Matching Contributions related thereto, plus any income allocable
thereto shall be forfeited.  The distribution of Elective Deferrals that are
excess contributions shall be made from the Participant's pre-tax Elective
Deferral account before the Participant's Roth Elective Deferral account, to the
extent pre-tax Elective Deferrals were made for the year, unless the Participant
specifies otherwise.  The amount of Elective Deferrals distributed shall be
reduced by any Elective Deferrals previously distributed to such Participant
pursuant to Section 4.1(d)(2) for such Plan Year.  The amount of any income
allocable to any such reductions to be so distributed or forfeited shall be
determined pursuant to applicable Treasury regulations.  The Plan shall not
distribute the allocable gain or loss for the period between the end of the Plan
Year and the date of distribution (the “gap period”).  The unadjusted amount of
any reductions distributed shall be treated as “annual additions” for purposes
of Section 7.6.
 
20

--------------------------------------------------------------------------------

(2)  Adjustments to comply with Code section 401(m).  The provisions of this
Section shall apply separately to each collective bargaining unit whose
collective bargaining agreement provides for participation in the Plan.  The
Plan Administrator may cause to be made such periodic computations as it shall
deem necessary or appropriate to determine whether either of the tests set forth
in Sections 4.5(b)(1) or 4.5(b)(2) shall be satisfied during a Plan Year with
respect to the Plan, and if it appears to the Plan Administrator that neither of
such tests will be satisfied, the Plan Administrator may take such steps as it
deems necessary or appropriate to adjust the Employer Matching Contributions
made for all or a portion of the remainder of such Plan Year on behalf of each
Participant who is a highly compensated Eligible Employees to the extent
necessary in order for one of such tests to be satisfied.  If after the end of a
Plan Year it is determined that regardless of any steps taken neither of the
tests set forth in Section 4.5(b)(1) or 4.5(b)(2) shall be satisfied with
respect to such Plan Year, the Plan Administrator shall calculate the “excess
aggregate contribution amount.”  The excess aggregate contribution amount shall
be, with respect to any Plan Year, the excess of:
 
(i)  The aggregate Employer Matching Contributions actually made on behalf of
highly compensated Eligible Employees for such Plan Year, over
 
(ii)  The maximum amount of such contributions permitted by the limitations of
the actual contribution percentage test set forth in Section 4.4(b) (determined
by hypothetically reducing contributions made on behalf of highly compensated
Eligible Employees in order of their contribution percentages, beginning with
the highest of such percentages).
 
Such determination shall be made after first determining excess Elective
Deferrals pursuant to Section 4.1(d) and then determining the excess
contribution amount pursuant to Section 4.5(d)(1).  The Plan Administrator shall
reduce the Employer Matching Contributions made under the Plan on behalf of each
Participant who is a highly compensated Eligible Employee and whose actual
dollar amount of Employer Matching Contributions for such Plan Year is the
highest in the same manner described in paragraph (1) above until such
reductions in the aggregate equal the excess aggregate contribution amount.  The
reduction described in the foregoing sentence shall be made with respect to a
Participant’s Employer Matching Contributions.  The Plan Administrator shall
distribute no later than the last day of the subsequent Plan Year to each such
Participant the amount of such reductions made with respect to Employer Matching
Contributions plus any income allocable thereto to which such Participant would
be entitled under Section 8.1 or Section 8.2 if such Participant had terminated
service on the last day of the Plan Year for which such contributions are made
(or earlier if such Participant actually terminates service at any earlier
date), and any remaining amount of such reductions plus any income allocable
thereto shall be forfeited.  The distribution of Elective Deferrals that are
excess aggregate contributions shall be made from the Participant's pre-tax
Elective Deferral account before the Participant's Roth Elective Deferral
account, to the extent pre-tax Elective Deferrals were made for the year, unless
the Participant specifies otherwise.  The amount of any such income allocable to
any such reductions to be so distributed or forfeited shall be determined
pursuant to applicable Treasury regulations.  The Plan shall not distribute the
allocable gain or loss for the period between the end of the Plan Year and the
date of distribution (the “gap period”).
 
21

--------------------------------------------------------------------------------

(e)  Designation of Qualified Nonelective Contributions and Qualified Matching
Contributions.  Each Plan Year, the Company may require some or all of the
Employers to make, to the extent permitted by the Secretary of the U.S. 
Department of Treasury, a “qualified nonelective contribution,” as defined
below, or a “qualified matching contribution,” as defined below, or both, to the
Plan for purposes of applying the tests set forth in subsection (a) or (b) of
this Section (each such contribution may be applied either for purposes of the
test set forth in subsection (a) of this Section or for purposes of the test set
forth in subsection (b) of this Section, but not both such tests).  Any
qualified nonelective contribution or qualified matching contribution to the
Plan shall be allocated in the manner prescribed by the Company and consistent
with applicable regulations to the Accounts of some or all of those Participants
who are non-highly compensated Eligible Employees (as defined in subsection (d)
of this Section) for the Plan Year with respect to which such qualified
nonelective contribution or qualified matching contribution is made.  Any such
qualified nonelective contributions or qualified matching contributions shall be
accounted for separately and shall be distributable pursuant to the provisions
of the Plan concerning Employer Matching Contributions.
 
For purposes of this Section, the term “qualified matching contribution” shall
mean Employer Matching Contributions which are subject to the distribution and
nonforfeitability requirements under Code section 401(k) when made, and the term
“qualified nonelective contribution” shall mean contributions (other than
Employer Matching Contributions or qualified matching contributions) made by an
Employer and allocated to Participants’ Accounts that the Participants may not
elect to receive in cash until distributed from the Plan; that are
nonforfeitable when made; and that are distributable only in accordance with the
distribution provisions that are applicable to Elective Deferrals and qualified
matching contributions.
 
Section 4.6             Return of Employer Contributions.  Upon written demand
by the Employer, the Trustee shall return any Elective Deferrals to this Plan
under any one of the circumstances described in (a) or (b) , subject to the
special rules of (c):
 
(a)  If a contribution was made due to a mistake of fact, the contribution may
be returned, adjusted for losses but not earnings, within one year after it was
contributed.
 
(b)  If a contribution is determined not to be deductible under Code section
404, the portion of the contribution that was disallowed may be returned to the
Employer, adjusted for losses but not earnings, within one year after the
disallowance.
 
22

--------------------------------------------------------------------------------

(c)  If Elective Deferrals are returned to the Employer in accordance with
subsections (a) or (b), Participants’ Elective Deferral elections with respect
to such returned contributions shall be adjusted retroactively to the beginning
of the period for which such contributions were made.  As a result, amounts
returned in accordance with subsections (a) or (b) shall not be counted in
determining the limitations in Section 4.4.  The Elective Deferrals so returned
shall be distributed in cash to those Participants for whom such contributions
were made.
 
Section 4.7            Military Service.  Notwithstanding any provision of this
Plan to the contrary, contributions, benefits and service credit with respect to
Military Service will be provided in accordance with Code section 414(u) (e.g.,
covered Participants will be given an opportunity to make make-up Elective
Deferrals and receive make-up Employer Matching Contributions (but without
make-up earnings) after their return to active employment to the extent required
by section 414(u)(2), subject to the applicable limit under Code section 415 for
the year to which the contributions relate and to other limits as set forth in
Code section 414(u)(2)).  An Employee shall be deemed to be employed during any
period during which the Employee is in Military Service, provided that the
Employee returns to the employ of an Employer as an Eligible Employee within the
period prescribed by laws relating to the reemployment rights of persons in
Military Service.  The Plan Administrator may require certification from an
Eligible Employee that during the Employee’s absence, the Employee was in
Military Service.  Participants on military leave will be treated like other
Employee on an approved leave of absence, and as such will be able to make
Elective Deferrals (including out of any Company-paid differential pay), request
in-service distributions and take loans but will not be treated as having a
Separation from Service.  If a Participant who is performing qualified military
service dies while he or she has a right to reemployment with the Employer under
the Uniformed Services Employment and Reemployment Rights Act (USERRA), such
Participant’s survivors any additional benefits (other than contributions
relating to the period of qualified military service, but including vesting
service credit for such period and any other survivor benefits) that would have
been provided under the plan had the participant resumed employment on the day
preceding the participant’s death and then terminated employment on account of
death.
 
23

--------------------------------------------------------------------------------

ARTICLE 5
 
ROLLOVER CONTRIBUTIONS TO THE PLAN
 
Section 5.1             Requirements for Rollover Contributions.  If an Eligible
Employee receives, either before or after becoming a Participant, a distribution
or distributions from an employees’ trust described in Code section 401(a) which
is exempt from tax under Code section 501(a) or from a qualified annuity plan
described in Code section 403(a) or 403(b) (or elects to directly transfer to
the Plan such distribution) and such distribution or distributions were eligible
rollover distributions as defined in Code section 402(c)(4) and do not include
after-tax contributions (and any earnings thereon), then such Employee may
contribute to the Plan an amount which does not exceed the amount of such
distribution or distributions (including the proceeds from the sale of any
property received as a part of such distribution or distributions) less the
amount considered contributed to such trust or annuity plan by the Employee
(determined by applying Code section 402(d)(4)(D)(i)) (a “rollover
contribution”).  A rollover contribution may also be a distribution from an
individual retirement account or individual retirement annuity (within the
meaning of Code section 408); provided that (i) no amount in such account or no
value of such annuity is attributable to a source other than an eligible
rollover distribution (within the meaning of Code section 402(c)(4)) from an
employees’ trust described in Code section 401(a) which is exempt from tax under
Code section 501(a) or a qualified annuity plan described in Code section 403(a)
at the time contributions were made on his behalf under such trust or annuity
plan (and any earnings on such a rollover distribution), (ii) the contribution
does not include after-tax contributions (or earnings thereon) and (iii) the
entire amount received is paid (for the benefit of such individual) into the
Trust no later than the 60th day following the day on which the individual
receives the distribution.  If a rollover contribution is made by an Eligible
Employee prior to his becoming a Participant, such Eligible Employee shall until
such time as he becomes a Participant be deemed to be a Participant and his
Rollover Account shall be deemed to be an Account of a Participant for all
purposes of the Plan except for the purpose of being eligible for contributions
made by his Employer and for the purpose of making Elective Deferrals.
 
Section 5.2            Delivery of Rollover Contributions.  Any rollover
contribution made pursuant to Section 5.1 shall be delivered by the Eligible
Employee to the Plan Administrator and by the Plan Administrator to the Trustee
on or before the 60th day after the day on which the Employee receives the
distribution or on or before such later date as may be prescribed by law.  Any
such contribution must be accompanied by (i) a statement of the Employee that to
the best of his knowledge the contribution meets the conditions specified in
Section 5.1 and (ii) a copy of such documents as may have been received by the
Employee advising him of the amount of and the character of such distribution. 
Notwithstanding the foregoing, the Plan Administrator shall not accept a
rollover contribution if in its judgment accepting such contribution would cause
the Plan to violate any provision of ERISA, the Code or any regulations
thereunder, and the Plan Administrator shall not be required to accept such a
contribution to the extent it consists of property other than cash.
 
24

--------------------------------------------------------------------------------

ARTICLE 6
 
TRUST
 
A Trust was created between the Company and the Trustee in connection with the
implementation of the Plan in July 1973 and has been amended from time to time
since that date.  The assets of the Plan are held in the Trust by the Trustee
pursuant to the terms of the Plan and the Trust Agreement.  All contributions
under the Plan shall be paid to the Trustee.  The Trustee shall hold all monies
and other property received by it and invest and reinvest the same, together
with the income therefrom, on behalf of the Participants collectively in
accordance with the provisions of the Trust agreement, except to the extent that
such monies and other property are invested as provided for in Article 7.  The
Trustee shall make distributions from the Trust Fund at such time or times to
such person or persons and in such amounts as the Plan Administrator shall
direct in accordance with the Plan.
 
25

--------------------------------------------------------------------------------

ARTICLE 7
 
INVESTMENT ELECTIONS, ALLOCATION OF TRUST INCOME
AND CONTRIBUTIONS TO PARTICIPANTS’ ACCOUNTS
 
Section 7.1             Separate Accounts.
 
(a)  In General.  The Plan Administrator shall maintain or cause to be
maintained separate Accounts for each Participant.  The Accounts maintained for
a Participant shall include, but not be limited to: (i) a Pre-Tax Account, to
which shall be credited all Elective Deferrals made on behalf of the Participant
other than Roth Elective Deferrals, (ii) an Employer Safe Harbor Basic
Contribution Account, to which shall be credited all Employer Safe Harbor Basic
Contribution made on behalf of the Participant pursuant to Section 4.2, (iii) an
Employer Discretionary Contribution Account, to which shall be credited all
Employer Safe Harbor Contributions made on behalf of the Participant pursuant to
Section 4.3, (iv) an Employer Matching Contribution Account, to which shall be
credited all Employer Matching Contributions made on behalf of the Participant
pursuant to Section 4.4, (v) a Roth Elective Deferral Account, to which shall be
credited any Roth Elective Deferrals made on behalf of the Participant pursuant
to Section 4.1(f), and (vi) a Rollover Account, to which shall be credited all
rollover contributions made by the Participant.  In addition, other Accounts may
be established by the Plan Administrator for other purposes, including with
respect to plans that are merged into or otherwise transferred to the Plan. 
Each such Account shall be divided and invested as the Participant elects in
accordance with Section 7.2(b) among such separate investment funds as are
maintained pursuant to Section 7.2(a).  Unless the context otherwise requires, a
Participant’s “Account” and “Account balance” shall mean all Accounts and the
aggregate value of all accounts maintained for such Participant pursuant to the
Plan.  Such Accounts shall be maintained solely for accounting purposes and
there shall be no segregation of assets of the Trust Fund or of any separate
investment fund among separate Accounts.  The books of Accounts, forms and
accounting methods used in the administration of Participants’ Accounts shall be
the responsibility of, and shall be subject to the supervision and control of,
the Plan Administrator.
 
Section 7.2             Investment Funds, Elections and Company Stock Fund.
 
(a)  Investment Funds.  As directed by the Plan Administrator, several separate
investment funds have been established and maintained or made available with
respect to the Plan.  From time to time, in accordance with the investment
policies and objectives established by the Plan Administrator, the Plan
Administrator may add, cease offering or make changes in the operation and
management of any investment fund at any time, and shall have the authority to
specify rules and procedures as to how Participant investment elections shall be
adjusted to reflect the addition, deletion or change in the investment funds
offered under the Plan, subject to paragraph (1) below (regarding the Company
Stock Fund).  The investment funds may include, but are not limited to,
investments in securities of open-end or closed-end investment companies and
investments in any suitable collective investment fund maintained by any bank or
trust company.  Pending allocation to the investment funds, contributions to the
Plan may be held uninvested or may, on an interim basis, be invested, in whole
or in part, in cash or cash equivalents.  Except as otherwise provided herein
(or in rules adopted from time to time), dividends, interest, and other
distributions received on the assets held by the Trustee in respect of any
investment fund shall be reinvested in the respective investment fund.
 
26

--------------------------------------------------------------------------------

(1)  Diversified Investment Options.  The Plan shall at all times offer at least
three diversified investment options, in addition to the Company Stock Fund (for
which see paragraph (2) below and subsection 7.2(e) below), to which a
Participant or Beneficiary may direct his or her investments, each of which
shall be selected by the Plan Administrator or its delegate and each of which
shall have materially different risk and return characteristics.
 
(2)  Company Stock Fund.  An investment fund called the “Company Stock Fund”
shall be established and maintained and shall be invested primarily in Company
Stock.  The rules regarding the Company Stock Fund are set forth in Section
7.2(e) below.
 
(b)  Investment Elections.  Each Participant shall have the right to direct the
Trustee with respect to the investment and reinvestment of the assets and future
contributions comprising the Participant’s Account among the investment funds
that the Plan makes available.  To do so, the Participant must file an
investment election with the Plan that specifies the percentage of the
Participant’s existing Account balance and future contributions (in multiples
established by the Plan Administrator from time to time) that are to be invested
in each of such investment funds.  The Plan’s record keeper shall establish the
procedures for filing investment elections.  The Participant’s most recent valid
and timely-filed investment direction will be honored, subject to the default
investment provisions in paragraph (3) below.  After a Participant’s death, the
Participant’s Beneficiary shall have the right to direct the Trustee with
respect to the investment or reinvestment of the assets comprising the
Participant’s Account to the same extent that the Participant had during his
life.
 
(1)  Timing of Investment Elections.  A Participant may make or change his or
her investment election at any time.  A Participant’s initial or changed
investment election shall be effective as soon as administratively practicable
on or following the date the Plan receives the Participant’s investment election
(usually by no later than the following business day).
 
(2)  Participant-Directed Investments and Section 404(c) Compliance.  Each
Participant is solely responsible for the investment of his or her Plan
contributions, his or her selection of investment funds, and for his transfers
among the available investment funds, and no Plan fiduciary or other person
shall have any liability for any loss or diminution in value resulting from the
Participant’s exercise of such investment responsibility.  Because each
Participant controls the investment of his or her Participant Accounts, the Plan
is intended to be covered to the maximum extent possible by ERISA section 404(c)
and Department of Labor regulations thereunder which provide that Plan
fiduciaries may be relieved of liability for any losses that are the result of
investment instructions given by a Participant or Beneficiary.
 
27

--------------------------------------------------------------------------------

(3)  Default Investment Fund.  Whenever amounts in a Participant’s Account or
future contributions to that Account cannot be invested pursuant to the
Participant’s direction (for example, if the Participant has not made a valid
investment election) or pursuant to a mapping procedure established by the Plan
Administrator for this purpose (see paragraph (4) below), the Trustee shall
direct the investment of such amounts into the Plan’s default investment fund
(or funds) as designated by the Plan Administrator, which shall be a “qualified
default investment alternative” within the meaning of ERISA section 404(c)(5).
 
(4)  Mapping of Investment Elections When Funds Change.  The Plan’s investment
funds will change from time to time.  When they do, the Plan intends to use the
protocol in ERISA section 404(c)(4) for a qualified change in investment options
to map the funds that will no longer be offered in the Plan to the appropriate
new or existing investment funds.
 
(5)  Notification to Participants.  The Plan Administrator intends to notify
Participants of the investment funds that are available under the Plan pursuant
to Section 7.2 and to explain related fees and costs to the extent required by
the regulations promulgated by the Department of Labor pursuant to ERISA section
404.  The Plan Administrator also intends to provide any notifications necessary
to maintain compliance with ERISA sections 404(c) (participant-directed
account), 404(c)(4) (qualified change in investment options) and 404(c)(5)
(qualified default investment arrangements).
 
(6)  No Investment Recommendations.  The Trustee, the Plan Administrator, the
Company, the Employer, the officers or supervisors of the Employer and the
Company and the Plan’s fiduciaries are not empowered or authorized to advise a
Participant regarding the Participant’s investment election.  The fact that an
investment fund is offered under the Plan shall not be construed as a
recommendation that Participants invest in such investment fund.
 
(7)  Investment of Amounts That are not Allocated to Participant Accounts.  Any
portion of the Trust Fund which from time to time is not allocated to
Participants’ Accounts shall be invested in such manner as the Plan
Administrator shall determine.  The Plan Administrator shall be a “named
fiduciary” (within the meaning of such term as used in ERISA) for this purpose.
 
(8)  Rule 16b-3(f) Compliance.  To the extent necessary to ensure compliance
with Rule 16b-3(f) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), the Company may arrange for tracking of any transaction defined
in Rule 16b‑3(b)(1) of the Exchange Act involving the Company Stock Fund and the
Company may bar any such transaction to the extent it would not be exempt under
Rule 16b-3(f) of the Exchange Act.  To the extent the Company exercises its
authority to bar a transaction under this subsection, the provisions of this
subsection shall apply notwithstanding Section 7.2(b)(2) of the Plan (ERISA
section 404(c) compliance).
 
(9)  Blackout Periods.  The Plan will comply with section 306 of the
Sarbanes-Oxley Act of 2002.  Section 306 in part requires the Plan to give
advance notice of “blackout periods” (as defined in Department of Labor
regulation section 2520.101‑3(d)(1)) to affected Participants and Beneficiaries
(i.e., to Participants and Beneficiaries whose rights under the Plan to direct
or diversify assets credited to their Accounts, to obtain loans from the Plan,
or to obtain distributions from the Plan are suspended, limited or restricted by
the blackout period).
 
28

--------------------------------------------------------------------------------

(i)  The Company is authorized to impose blackout periods whenever the Company
determines that circumstances warrant.
 
(ii)  The Company may impose “regularly scheduled” blackout periods within the
meaning of Department of Labor regulation section 2520.101-3(d)(1)(ii)(B) in the
following circumstances:
 
(A)  The Company imposes quarterly blackout periods on insider trading in the
Company Stock Fund as needed (as determined by the Company), timed to coincide
with the release of the Company’s quarterly earnings reports.  The commencement
and termination of these blackout periods in each quarter, the parties to which
they apply and the activities they restrict shall be as set forth in the
official insider trading policy promulgated by the Company from time to time.
 
(B)  The Company may impose blackout periods to the extent necessary under the
liquidity provisions of paragraph (10) below.
 
(10)  Maintaining Liquidity.  The Trustee may direct the investment of a portion
of certain investment Funds such as the Company Stock Fund in cash or short-term
securities to the extent necessary to maintain a level of liquidity in such
Funds that is reasonably expected to permit trades into and out of such Funds,
as determined by the Trustee in its sole discretion.  If the liquid assets held
by these Funds are insufficient to satisfy the immediate demand for liquidity
under the Plan, the Trustee may temporarily limit or suspend transfers of any
type (including withdrawals and distributions) to or from any affected
investment fund.  During this period, contributions to any affected Fund may be
redirected to a Fund chosen by the Trustee and instructions and transfers may be
pended.
 
(c)  ESOP Portion and Non-ESOP Portions.  The Plan is divided into two portions:
An ESOP Portion and a Non-ESOP Portion.  Together the ESOP Portion and the
Non-ESOP Portion constitute the entire Plan and are intended to be a single plan
under Treasury regulation section 1.414(l)-1(b)(1).
 
(1)  ESOP Portion.  As of any time, the portion of the Plan assets that is
invested in the Company Stock Fund shall be a stock bonus plan under Code
section 401(a) and is intended to qualify as an employee stock ownership plan
under Code section 4975(e)(7) (the “ESOP Portion”).
 
(i)  Separate Portion.  The ESOP Portion is maintained as a portion of the Plan
as authorized by Treasury regulation § 54.4975-11(a)(5).
 
29

--------------------------------------------------------------------------------

(ii)  Diversification.  In general, the ESOP Portion meets the diversification
requirements of Code section 401(a)(28), to the extent applicable, by Plan
design, since a Participant may self-direct the investment of 100% of the
Participant’s Account.
 
(iii)  Valuations.  Valuations of shares of distributed Company Stock which are
not readily tradable on an established securities market shall be made by an
independent appraiser (within the meaning of Code section 401(a)(28)(C)).
 
(iv)  Suspense Account Not Required.  The ESOP Portion is not required to
provide for the establishment and maintenance of a suspense account pursuant to
Treasury regulation section 54.4975‑11(c), because for periods after the KSOP
Effective Date, any assets acquired with an exempt loan have already been
released from suspense, nor for the protections and rights described in Treasury
regulation § 54.4975-11(a)(3)(i) (e.g., put options) that are required for
assets acquired with the proceeds of an exempt loan, because the assets
distributed under the Plan are publicly traded when distributed.
 
(v)  Distribution in Employer Securities.  The distribution provisions of Code
section 409(h) (requiring a Participant to be given the opportunity to have his
Account distributed in the form of employer securities) are met by Plan design
because a Participant can take a distribution from the Plan in the form of
shares of Company Stock.
 
(vi)  Merger of Dime ESOP.  Effective as of the KSOP Effective Date, the Dime
ESOP merged into this Plan, and all of the accounts of the participants in the
Dime ESOP as of immediately before the KSOP Effective Date were thereupon
invested in the Company Stock Fund.  The Trustee shall account separately for
these accounts, including any earnings thereon (“Dime ESOP Accounts”).  The Dime
ESOP Accounts are closed to new investments.  A Participant may elect to
reinvest all or any portion of his or her investment in the Company Stock Fund
that is in his or her Dime ESOP Account into any other investment fund offered
by the Plan, and by doing so, such amounts shall no longer be considered part of
such Participant’s Dime ESOP Account.  Further, if any Participant invests or
reinvests in the Company Stock Fund on or after the KSOP Effective Date, such
investment or reinvestment shall not be included in the Participant’s Dime ESOP
Account.
 
(2)  Non-ESOP Portion.  The remaining part of the Plan is intended to be a
profit sharing plan under Code section 401(a) and to meet the requirements for
qualification under Code section 401(a) (the “non-ESOP Portion”).
 
(d)  Election to Receive Dividends on ESOP Portion (Company Stock Fund).  The
Plan Administrator shall prescribe rules and procedures that allow each
Participant (or Beneficiary, as applicable) with an interest in the Company
Stock Fund to elect to have any Cash ESOP Dividends that are allocated to the
Participant’s Accounts distributed in cash directly to him or her as soon as
administratively practical after the dividend is paid to the Plan without being
first reinvested in the Company Stock Fund (a Cash ESOP Dividend Payment
Election).
 
30

--------------------------------------------------------------------------------

(1)  Dividend Deduction Under Code Section 404(k).  Such rules and procedures
shall be in accordance with the terms of the Plan or, to the extent not
specified in the Plan, with the requirements that must be satisfied in order for
a federal income tax deduction to be allowed under Code section 404(k) with
respect to the Cash ESOP Dividends (including the requirement that the election
to receive Cash ESOP Dividends be irrevocable for the period to which it
applies).  The Plan Administrator may provide for procedures for a Participant
to make a Cash ESOP Dividend Payment Election by contacting the Participant
Response System.
 
(2)  Processing Fee.  The Plan Administrator shall be allowed to prescribe a
processing fee for processing and paying Cash ESOP Dividends to electing
Participants, the amount of which shall be subject to change; provided, however,
that any increase in such fee shall not cause it to exceed the level that would
permit the Company to deduct such dividends.
 
(3)  If Participant Does Not Make a Dividend Election.  In the event a
Participant, as of the record date for a Cash ESOP Dividend, either:
 
(i)  Does not have a completed Cash ESOP Dividend Payment Election on file with
the Plan Administrator, or
 
(ii)  Completes a Cash ESOP Dividend Payment Election but the Participant cannot
be located (for example, because his address on file is invalid), the
Participant’s Cash ESOP Dividends shall be paid to the Plan, allocated to the
Company Stock Fund and reinvested in Company Stock.  Cash ESOP Dividends that
are either paid or reinvested pursuant to Code section 404(k)(2)(A)(iii) and the
provisions of this Section shall not be considered to be Annual Additions for
purposes of Code section 415(c), Elective Deferrals for purposes of Code section
402(g), elective contributions for purposes of Code section 401(k), or employee
(or matching) contributions for purposes of Code section 401(m).
 
(4)  Timing.  A Cash ESOP Dividend Payment Election must be completed by the
Participant (or Beneficiary, as applicable) within the time prescribed for such
purpose and pursuant to the rules and procedures adopted by the Plan
Administrator from time to time.  Any Cash ESOP Dividend Payment Election that
is not completed in the format required by the Plan Administrator shall be
considered null and void.  The Plan Administrator shall give Participants (or
Beneficiaries, as applicable) a reasonable opportunity before each dividend
record date in which to make a Cash ESOP Dividend Payment.  The Plan
Administrator shall honor each Cash ESOP Dividend Payment Election as in effect
on the dividend record date, and each Cash ESOP Dividend Payment Election shall
become irrevocable on such record date unless the Committee has timely
established and communicated a different irrevocability date.  Each Cash ESOP
Dividend Payment Election shall remain in effect until the Participant (or
Beneficiary, as applicable) affirmatively elects to revoke it.  A Participant
(or Beneficiary, as applicable) may submit a Cash ESOP Dividend Payment Election
at any time, and may revoke an existing Cash ESOP Dividend Payment Election at
any time, with any submission or revocation to be effective for dividend record
dates that occur after such submission or revocation.
 
31

--------------------------------------------------------------------------------

(e)  Company Stock Fund.  The Company Stock Fund shall be governed by the
following paragraphs, unless otherwise noted:
 
(1)  Share Accounting.  Effective July 1, 2017, investments in the Company Stock
Fund shall be record-kept using “share accounting” so that a Participant’s
Account will hold shares as opposed to units.
 
(2)  Employee Benefit Committee is Plan Administrator for Company Stock Fund. 
The Company’s Employee Benefit Committee is the Plan Administrator and “named
fiduciary” (within the meaning of such term as it is used in ERISA) for
investment decisions relating to the Company Stock Fund.  The Company’s Employee
Benefit Committee shall be solely responsible for all investment decisions
relating to the Company Stock Fund, except to the extent it delegates that
responsibility to another ERISA fiduciary.  Subject to an override by the
Company’s Employee Benefit Committee or other applicable fiduciary that such
fiduciary determines to be required to comply with ERISA, the Company Stock Fund
is required to be available to Participants as an investment fund pursuant to
the terms of the Plan.  Except as provided in the preceding sentence, no
provision of the Plan is to be construed to confer discretion on or authority in
the Trustee or any fiduciary to remove the Company Stock Fund as an investment
fund under the Plan or to limit Participants’ access to such fund.
 
(3)  Diversification Not Required for Company Stock Fund.  In accordance with
ERISA section 404(a)(2), the Trustee is expressly excused from the requirements
of diversification as to the investment of the Trust in the Company Stock Fund
or other qualifying employer security.
 
(4)  Qualifying Employer Securities.  Shares of Company Stock in the Company
Stock Fund are “qualifying employer securities” within the meaning of Code
section 409(1) which defines “qualifying employer securities in relevant part as
“common stock issued by the employer (or by a corporation which is a member of
the same controlled group) which is readily tradable on an established
securities market”, and ERISA section 407(d)(3).  In accordance with ERISA
section 407(b)(1), the Trustee is authorized to invest and hold up to 100% of
the assets of the Trust in the Company Stock Fund as directed from time to time
by the Participants.  Accordingly, the Plan is an “eligible individual account
plan” as defined in ERISA section 407(d)(3).
 
32

--------------------------------------------------------------------------------

(5)  Trading in Company Stock.  The Trustee may purchase Company Stock or other
qualifying employer security from the Company or any other source, and such
Company Stock or other qualifying employer security purchased by the Trustee may
be outstanding, newly issued, or treasury shares, provided that such shares are
registered.  Notwithstanding the foregoing, any purchase by the Trustee of any
shares of Company Stock or other qualifying employer security from any “party in
interest” as defined in ERISA section 3(14), or from any “disqualified person”
as defined in Code section 4975(e)(2), shall not be made at a price that exceeds
“adequate consideration” as defined in ERISA section 3(18) and no commissions
shall be paid with Plan assets on such purchase.  Shares of Company Stock will
be purchased or sold for the Company Stock Fund in the open market or in
privately negotiated transactions.  In the unusual event that the Company Stock
Fund is acquiring or liquidating a block of Company Stock that is so large that
its purchase or sale, in the ordinary course, is expected to disrupt an orderly
market in Company Stock, the Trustee (or its designated agent) may limit the
daily volume of purchases and sales of Company Stock by the Company Stock Fund
to the extent necessary to preserve an orderly market.
 
(6)  Valuation.  Ongoing investment of Trust funds into Company Stock shall be
permitted only if such Company Stock is traded on an exchange permitting a
readily ascertained value, or the Plan Administrator has obtained a current
valuation by a qualified independent appraiser.  The Trust shall be invested in
the Stock Fund to the extent necessary to comply with valid Participant
investment directions made pursuant to this Article.
 
(7)  Right to Divest.  Participants investing in the Company Stock Fund may
divest their interests at any time.
 
(8)  Dividends and Stock Splits.  All dividends on shares of Company Stock in
the Company Stock Fund are paid to the Company Stock Fund, treated as earnings
and used to purchase additional shares of Company Stock in the Company Stock
Fund (other than Cash ESOP Dividends that a Participant elects to have paid
directly to him or her pursuant to Section 7.2(d)).  Any Company Stock received
by the Trustee as a stock split or dividend, or as a result of a reorganization
or other recapitalization with respect to the Company Stock in the Company Stock
Fund, will be added to the Company Stock Fund.  Any other property (other than
shares of Company Stock) received by the Trustee with respect to the Company
Stock in the Company Stock Fund may be sold by the Trustee and the proceeds
added to the Company Stock Fund.  In the event of a significant distribution of
such other property, the Plan Administrator may implement special arrangements
for the holding or disposition of such other property by the Plan.  Any rights
to subscribe to additional shares of Company Stock shall be sold by the Trustee
and the proceeds credited to the Company Stock Fund.
 
(9)  Voting.  See Article 10 below.
 
(10)  Liquidity.  See Section 7.2(b)(10) above.
 
Section 7.3            Allocation to Participants’ Accounts of Net Income of
Trust and Fluctuation in Value of Trust Assets.  The net worth of each
investment fund shall be determined as of each Valuation Date pursuant to
Section 7.4, and the market value of each Participant’s Account shall be
recalculated to reflect the net earnings and losses of each such investment fund
since the preceding Valuation Date in accordance with procedures established by
the Plan Administrator.
 
33

--------------------------------------------------------------------------------

Section 7.4             Determination of Net Worth of an Investment Fund.  The
net worth of an investment fund as of any Valuation Date shall be the fair
market value of all assets (including any uninvested cash) held by such
investment fund, as determined by the Trustee on the basis of such evidence and
information as it may deem pertinent and reliable, reduced by any liabilities of
the investment fund other than Participants’ Accounts and reduced by
contributions made to the Trust Fund and invested in the investment fund
subsequent to the preceding Valuation Date.
 
Section 7.5             Limitations on Allocations.  Notwithstanding any other
provision of the Plan, the amounts allocated pursuant to Section 7.5 to a
Participant’s Accounts under the Plan for each Plan Year shall be limited so
that the aggregate annual additions to the Participant’s Accounts under the Plan
and under all other defined contribution plans maintained by an Employer shall
not exceed the lesser of (i) $54,000 in 2017 (as adjusted for cost-of-living
increases in accordance with Code section 415(d)), and (ii) 100% of the
Participant’s Code Section 415 Compensation for such Plan Year.  For purposes of
this Section, the provisions of Code section 415 and the regulations issued
thereunder are incorporated by reference as permitted under Treasury regulation
§ 1.415(a)-1(d)(3).  If the amount to be allocated to a Participant’s Accounts
pursuant to Section 7.5 for a Plan Year would exceed the limitation set forth in
this Section, such excess amount shall be corrected in accordance with the
Employee Plans Compliance Resolution System (see, e.g., Revenue Procedure
2016-51).  If the amount to be allocated to a Participant’s Accounts pursuant to
this Section for a Plan Year would exceed any of the limitations set forth in
this Section, such excess amounts shall be corrected in accordance with the
Employee Plan Compliance Resolution System of the Internal Revenue Service. 
Such excess amounts shall be deemed Elective Deferrals and special Employer
contributions, in that order.  For purposes of this Section, the “annual
additions” for a Plan Year to a Participant’s Accounts in the Plan and his
accounts in any other defined contribution plans is the sum during such Plan
Year of:
 
(a)  the amount of Elective Deferrals, Employer Matching Contributions, special
Employer contributions and after-tax contributions (but excluding any rollover
contributions (within the meaning of Code sections 401(a)(31), 402(c)(1),
403(a)(4), 403(b)(8), 408(d)(3) and 457(e)(16)) or any direct transfers made to
such plan) allocated to such Participant’s accounts,
 
(b)  the amount of forfeitures allocated to such Participant’s accounts, and
 
(c)  contributions allocated on behalf of the Participant to any individual
medical benefit account as defined in Code section 415(1), the additional
reserve for post-retirement medical and life insurance benefits (as defined in
Code section 419A(d)(2)) maintained on behalf of the Participant and mandatory
employee contributions (as defined in Code section 411(c)(2)(C)) to a defined
benefit plan, regardless of whether such plan is subject to the requirements of
Code section 411.
 
For purposes of this Section, the term “defined contribution plan” shall have
the meaning set forth in Code section 415 and the Treasury regulations
thereunder, and the term “Employer” shall mean the Company’s Controlled Group
except that in defining the Company’s Controlled Group, “more than 50%” shall be
substituted for “at least 80 percent” where required by Code section 415(g).
 
34

--------------------------------------------------------------------------------

Section 7.6           Correction of Error.  If it comes to the attention of the
Plan Administrator that an error has been made in any of the allocations
prescribed by this Article 7, appropriate adjustment shall be made to the
Accounts of all Participants and designated Beneficiaries which are affected by
such error, in accordance with the Employee Plans Compliance Resolution System
(see, e.g., Revenue Procedure 2016-51).
 
35

--------------------------------------------------------------------------------

ARTICLE 8
 
VESTING
 
Section 8.1             Vesting Schedules.
 
(a)  100% Vesting.  A Participant shall be at all times 100% vested in his or
her Elective Deferrals, Rollover Contributions and Employer Safe Harbor Basic
Contributions, and earnings thereon.  A Participant shall be at all times 100%
vested in any dividends paid with respect to his or her investments in the
Company Stock Fund for which the Participant was given the opportunity to make a
Cash ESOP Dividend Payment Election pursuant to Section 7.2(d) and Code section
404(k).  A Participant shall become 100% vested in the entire balance of the
Participant’s Accounts if the Participant, while still an Employee, attains age
65, dies, or suffers a Total Disability.
 
(b)  Two to Six Year Graded Vesting.  A Participant shall vest in his Employer
Discretionary Contributions and Employer Matching Contributions as set forth in
the following schedule.
 

 
Participant’s Period of Service
(Measured in Completed Years)
 
Vested Percentage
 
Less than 2
 
0%
 
Less than 3 but more than 2
 
20%
 
Less than 4 but more than 3
 
40%
 
Less than 5 but more than 4
 
60%
 
Less than 6 but more than 5
 
80%
 
6 or more
 
100%



(c)  Vesting in Amounts in Plans That Merged Into This Plan.  A Participant who
was a participant in the Dime ESOP shall be at all times 100% vested in amounts
attributable to his or her balance therein as of the KSOP Effective Date, and
earnings thereon.  A Participant who was a participant in any other plan that
merged into this Plan (for example, the Pioneer Savings Bank, FSB Tax Deferral
Savings Plan in RSI Retirement Trust which merged into this Plan effective March
1, 1997) shall be vested in amounts attributable to his or her balance in such
plan pursuant to the terms of the documents supporting such plan and/or merger
resolutions as applicable.
 
Section 8.2            Forfeiture of Unvested Amounts.  A Participant who
terminates employment with the Company’s Controlled Group before vesting in all
of his or her Accounts established under the Plan (as applicable) pursuant to
Section 8.1 shall not be entitled to a distribution of any unvested amounts. 
These unvested amounts shall be forfeited from the Participant’s Accounts as
soon as administratively practicable following the earlier of: (i) the date the
Participant’s entire vested Account balance is distributed from the Plan, and
(ii) the date the Participant incurs a five-year Period of Severance.  For
purposes of this Section 8.2, a Participant who terminates employment at a time
when he or she has no vested interested in any Account shall be deemed to have
received a distribution of his or her entire vested Account balance.
 
36

--------------------------------------------------------------------------------

(a)  Use of Forfeitures.  Any amount forfeited under this Section 8.2 shall be
used to pay any administrative expenses of the Plan (including the cost of
restoring any forfeitures) or to fund Employer Discretionary Contributions or
Employer Matching Contributions.  Except to the extent of any required
restorations of forfeited amounts, a Participant shall not be entitled to an
allocation of a forfeiture of any portion of his or her Account, or to an
allocation of a forfeiture made from any portion of any other Participant’s
Account.
 
(b)  Reinstatement of Forfeited Amounts.  A Participant who received a
distribution from the Plan of the vested portion of his or her Account and whose
unvested portion was forfeited as a result, and who has a Reemployment
Commencement Date before incurring a five-year Period of Severance, may repay
the full amount of the distribution (excluding amounts attributable to the
Rollover Contributions Account) in a cash lump sum to the Trustee within five
years following the Participant’s Reemployment Commencement Date.  If the
Participant does so, the Plan shall restore the forfeited amount, without
earnings.
 
(c)  Vested Status Following a Break.  In the case of a Participant who has a
Period of Severance that lasts at least five years, such Participant’s Period of
Service that was completed before the Period of Severance shall be considered in
determining the Participant’s vested interest in the portion of the
Participant’s Account balance that the Participant earns after the break only if
either: (i) such Participant has any remaining nonforfeitable interest in the
Account balance attributable to Employer contributions that were earned before
the Period of Service Cutoff Date; or (ii) upon returning to service the length
of the Participant’s Period of Severance is less than the Participants Period of
Service, measured in completed years.  Separate accounts will be maintained for
the Participant’s pre-break and post-break Employer-derived account balance. 
Both accounts will share in the earnings and losses of the Trust.
 
37

--------------------------------------------------------------------------------

ARTICLE 9
 
DISTRIBUTIONS
 
Section 9.1             Time and Form of Distribution upon Termination of
Employment.
 
(a)  Form of distribution.  Any distribution to which a Participant or
Beneficiary becomes entitled pursuant to subsection (b) below shall be
distributed by the Trustee in a single lump sum payment or in substantially
equal installments, as elected by the Participant or Beneficiary.  Any
distribution from the Plan shall be made in the form of cash; provided, however,
that a Participant may elect to receive the value of his Account that is
invested in the Company Stock Fund in full shares of Company Stock and in cash
for any fractional shares.
 
(b)  Time of Distributions.  A Participant shall be entitled to a distribution
of the Participant’s vested Account balance as soon as administratively
practicable after the date of the Participant’s severance from employment with
the Employer, or, subject to the remaining provisions of this Section, may defer
distribution to a later date; provided, however, that:
 
(1)  Consent.  The Participant’s Account shall not be distributed prior to the
Participant’s 65th birthday unless the Participant has consented in writing to
such distribution.  Such consent shall be obtained in writing within the 180 day
period ending on the first day of the first period for which an amount is paid. 
The Plan Administrator shall notify the Participant of the right to defer any
distribution until the Participant’s 65th birthday and of the consequences of
failing to defer any distribution.  Such notification shall include a general
description of the material features of the optional forms of benefit available
under the Plan and a description of the Participant’s right to defer receipt of
the distribution (where applicable), and shall be provided no less than 30 days
and no more than 180 days prior to the first day of the first period for which
an amount is paid.  However, distribution may commence less than 30 days after
the notice described in the preceding sentence is given, provided the Plan
Administrator clearly informs the Participant that the Participant has a right
to a period of at least 30 days after receiving the notice to consider the
decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and the Participant, after receiving the
notice, affirmatively elects a distribution.  The Participant’s consent shall be
in writing or, if authorized by the Plan Administrator, provided through an
electronic medium that meets the requirements of Treasury regulation §
1.411(a)-11(f).  The Participant’s consent shall not be required to the extent
that a distribution is required to satisfy Code section 401(a)(9) or 415.
 
(2)  Code Section 401(a)(14).  Pursuant to Code section 401(a)(14), payment of
benefits under the Plan shall begin no later than 60 days after the end of the
Plan Year which contains the later of (i) the date of the Participant’s
termination of employment, (ii) the tenth anniversary of the date the
Participant commenced participation in the Plan and (iii) the Participant’s 65th
birthday; provided, however, that the Plan Administrator shall require such a
Participant to file a claim for benefits before such payment of benefits shall
commence.  If the Participant fails to file a claim for benefits prior to the
later to occur of the events listed above, the Participant shall be deemed to
have elected to defer such distribution until a date no later than April 1 of
the calendar year following the calendar year in which the Participant attains
age 70½.
 
38

--------------------------------------------------------------------------------

(3)  Code Section 401(a)(9).  Distribution to a Participant shall be made no
later than the April 1 of the calendar year following the later of the calendar
year in which the Participant attains age 70½ or the calendar year in which the
Participant terminates employment, except that distribution to a Participant who
is a “five percent owner” (as defined in Code section 416(i)) at any time during
the Plan Year ending in the calendar year in which the Participant attains age
70½ shall be made no later than April 1 of the calendar year following the
calendar year in which the Participant attains age 70½.  A Participant’s benefit
will be distributed, beginning not later than the date required in this
paragraph, over the life of the Participant, or over the lives of such
Participant and a Beneficiary, or over a period not extending beyond the life
expectancy of such Participant or the joint life expectancy of such Participant
and a Beneficiary.
 
(4)  Small Dollar Cashouts.  Notwithstanding any provision in this Section to
the contrary, if the vested Account balance of a terminated Participant does not
exceed $1,000, such account shall be distributed in one lump sum payment in
accordance with procedures established by the Plan Administrator.
 
(c)  Time of Distribution to Beneficiary.  If prior to the Participant’s death
the distribution of his vested Account balance had not been made, then
distribution of his vested Account balance shall be made to his Beneficiary as
soon as administratively practicable after the first Valuation Date coinciding
with or following his death; provided, however, that if the Participant’s
Beneficiary is the Participant’s Spouse, distribution may be deferred, at the
Beneficiary’s election, until as late as the date on which the Participant would
have attained age 70½ had the Participant survived.  The Participant’s Account
shall not be forfeited on account of his or her death.
 
(d)  Code Section 401(a)(9) Requirements.  Notwithstanding anything to the
contrary contained in this Article 9, all distributions under this Plan shall be
made in accordance with Code section 401(a)(9) and the Treasury regulations
thereunder.  Provisions of the Plan regarding payment of distributions shall be
interpreted and applied in accordance with Code section 401(a)(9) and the
Treasury regulations thereunder.
 
(e)  Incidental Death Benefit.  If payment of a Participant’s benefit under this
Plan is by a distribution directly to the Participant from such Participant’s
Account, the minimum amount which must be distributed each calendar year shall
be the amount determined by dividing the balance in the Participant’s Account by
the “applicable divisor.”  The “applicable divisor” shall be determined under
regulations issued by the Secretary of the Treasury under the incidental death
benefit requirements of Code section 401(a)(9).
 
39

--------------------------------------------------------------------------------

Section 9.2            Designation of Beneficiary.  Each Participant shall have
the right to designate a Beneficiary or Beneficiaries (who may be designated
contingently or successively and which may be an entity other than a natural
person) to receive any distribution to be made upon the death of such
Participant or, in the case of a Participant who dies subsequent to termination
of his employment but prior to the distribution of the entire amount to which he
is entitled, any undistributed balance to which such Participant was entitled;
provided, however, that no such designation shall be effective if the
Participant was married through the one-year period ending on the date of the
Participant’s death unless such designation was consented to at the time of such
designation by the person who was the Participant’s Spouse during such period,
in writing, acknowledging the effect of such consent and witnessed by a notary
public or a Plan representative, or it is established to the satisfaction of the
Plan Administrator that such consent could not be obtained because the
Participant’s Spouse cannot be located or such other circumstances as may be
prescribed in applicable Treasury regulations.  A Participant may from time to
time, without the consent of any designated Beneficiary, cancel any such
designation.  Such designation and each cancellation thereof shall be made in
the form prescribed by the Plan Administrator and shall be filed with the Plan
Administrator.  If no Beneficiary has been designated by a deceased Participant,
any such designation is not effective pursuant to the proviso contained in the
first sentence of this Section, or the designated Beneficiary has predeceased
the Participant, any undistributed vested balance of the deceased Participant
shall be distributed at the direction of the Plan Administrator (a) to the
surviving Spouse of such deceased Participant, if any, or (b) if there is no
surviving Spouse, to the surviving children of such deceased Participant, if
any, in equal shares, or (c) if there is no surviving Spouse or surviving
children, to the surviving parents of the deceased Participant, if any, in equal
shares, or (d) if there is no surviving parent, to the surviving siblings of the
deceased Participant, if any, in equal shares, or (e) if there is no surviving
sibling, to the executor or administrator of the estate of such deceased
Participant, or (f) if no executor or administrator has been appointed for the
estate of such deceased Participant within six months following the date of the
Participant’s death, in equal shares to the person or persons who would be
entitled under the intestate succession laws of the state of the Participant’s
domicile to receive the Participant’s personal estate.  The marriage of a
Participant shall be deemed to revoke any prior designation of a Beneficiary
made by him and a divorce shall be deemed to revoke any prior designation of the
Participant’s divorced Spouse if written evidence of such marriage or divorce
shall be received by the Plan Administrator before distribution has been made in
accordance with such designation.  For purposes of this Section, “marriage”
shall mean a legal union between two people under applicable Federal law.
 
Section 9.3             Investment of Distributee Accounts.  If distribution of
the amount to which a Distributee becomes entitled is made later than the first
Valuation Date coincident with or following the Participant’s termination of
employment, the undistributed balance of such amount shall be credited as of
such Valuation Date to an account established and maintained in the name of the
Distributee entitled to receive the same (“Distributee Account”).  For purposes
of investment elections that can be made pursuant to Section 7.2, the
allocations prescribed in Section 7.3, and any distribution of assets pursuant
to Section 15.4 upon termination of the Plan, a Distributee for whom a
Distributee Account is established shall be deemed to be a Participant and such
Account shall be deemed to be a Participant’s Account.
 
Section 9.4             Distributions to Minor and Disabled Distributees.  Any
distribution under this Article which is payable to a Distributee who is a minor
or to a Distributee who, in the opinion of the Plan Administrator, is unable to
manage his affairs by reason of illness or mental incompetency may be made to or
for the benefit of any such Distributee at such time consistent with the
provisions of this Article and in such of the following ways as the legal
representative of such Distributee shall direct:  (a) directly to any such minor
Distributee if, in the opinion of such legal representative, he is able to
manage his affairs, (b) to such legal representative, (c) to a custodian under a
Uniform Gifts to Minors Act for any such minor Distributee, or (d) to some near
relative of any such Distributee to be used for the latter’s benefit.  The Plan
Administrator shall be required to see to the application by any third party
other than the legal representative of a Distributee of any distribution made to
or for the benefit of such Distributee pursuant to this Section.
 
40

--------------------------------------------------------------------------------

Section 9.5            “Lost” Participants and Beneficiaries.  If within a
reasonable period following the death or other termination of employment of any
Participant the Plan Administrator in the exercise of reasonable diligence has
been unable to locate the person or persons entitled to benefits under this
Article, the rights of such “lost” Participant or “lost” Beneficiary, as the
case may be, shall be forfeited; provided, however, that the Plan shall
reinstate and pay to such “lost” Participant or “lost” Beneficiary, as the case
may be, the amount of the benefits so forfeited upon a claim for such benefits
made by such person.  To reinstate this amount, the Employer of such “lost”
Participant shall contribute to the Plan an amount equal to the amount to be so
reinstated.  Any such contribution shall be made without regard to whether or
not the limitations set forth in Section 7.5 will be exceeded by such
contribution.
 
Section 9.6             Withdrawals from Accounts During Employment.
 
(a)  Withdrawals upon incurring financial hardship.  A Participant whom the Plan
Administrator determines has incurred a “financial hardship” may elect to
withdraw vested amounts in cash from his Plan Accounts in cash.  The amount of
withdrawal on account of hardship shall not exceed the amount the Plan
Administrator determines is necessary to satisfy such hardship.  A Participant
may apply for a hardship withdrawal pursuant to this subsection (a) in
accordance with the rules and procedures established by the Plan Administrator. 
The Plan Administrator may assess Participants a fee for processing hardship
withdrawal applications.
 
(1)  Limit of Two a Year.  No more than two hardship withdrawals may be made to
a Participant during a Plan Year.
 
(2)  Eligible Amounts.  In no event may hardship withdrawals be taken from
amounts invested in the Company Stock Fund.  Hardship withdrawals may be made
only from the following types of contributions:
 
(i)  Elective Deferrals. but not including earnings thereon (except that
earnings on Roth Elective Deferrals and earnings allocated to Elective Deferrals
before 1989 are available for hardship withdrawal), and
 
(ii)  Rollover Account and earnings thereon.
 
No other amounts are eligible for withdrawal on account of hardship, including
Employer Safe Harbor Basic Contributions and earnings thereon, qualified
nonelective contributions or qualified matching contributions (see, for example,
Section 4.4(e), Designation of Qualified Nonelective Contributions and Qualified
Matching Contributions) and earnings thereon, and earnings allocated to Elective
Deferrals or other elective deferrals after December 31, 1988.  Prior to the
KSOP Effective Date, hardship withdrawals were available from some other
accounts (for example, the Bank Contribution Account and Pioneer Prior Matching
Contribution Account), but these accounts are no longer available for hardship
withdrawal.
 
41

--------------------------------------------------------------------------------

(3)  Determination of Financial Hardship.  The determination of the existence of
“financial hardship” and the amount required to be distributed to satisfy the
need created by the hardship will be made by the Plan Administrator in a uniform
and non-discriminatory manner.  A financial hardship shall be deemed to exist
only if the Participant certifies to the Plan Administrator that the financial
need is for one or more of the following reasons, to the extent permitted under
the safe harbor hardship distribution rules set forth in Treasury regulation §
1.401(k)-1(d)(3)(ii)(B):
 
(i)  Expenses for (or necessary to obtain) medical care that would be deductible
under Code section 213(d) (determined without regard to whether the expenses
exceed 7.5% of adjusted gross income), as well as, such medical care for a
Participant’s primary Beneficiary;
 
(ii)  Costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;
 
(iii)  The payment of tuition, related educational fees, and room and board
expenses for the next twelve months of post-secondary education for the
Participant, the Participant’s Spouse, children, Dependents (defined without
regard to Code sections 152(b)(1), (b)(2) and (d)(1)(B)), or primary
Beneficiary;
 
(iv)  The need to prevent eviction of the Participant from his principal
residence or foreclosure on the mortgage of the Participant’s principal
residence;
 
(v)  Burial or funeral expenses for the Participant’s deceased parent, Spouse,
children, Dependents (defined without regard to Code section 152(d)(1)(B)) or
primary Beneficiary; or
 
(vi)  Expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Code section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income).
 
The Participant shall be required to submit any additional supporting
documentation as may be requested by the Plan Administrator.
 
(4)  Immediate and Heavy Financial Need.  No distributions on account of
hardship shall be made pursuant to this subsection unless the Plan Administrator
determines that all of the following conditions are satisfied, based upon the
Participant’s representation and such other facts as are known to the Plan
Administrator:
 
(i)  The distribution is not in excess of the amount of the immediate and heavy
financial need of the Participant (including any amounts necessary to pay any
federal, state, or local taxes or penalties reasonably anticipated to result
from the distribution); and
 
42

--------------------------------------------------------------------------------

(ii)  The Participant has obtained all distributions, other than hardship
distributions, all nontaxable loans currently available under all plans
maintained by the Employer (to the extent the loan would not increase the
hardship) and has made a Cash ESOP Dividend Payment Election to the extent such
an election is currently available to the Participant at the time the hardship
withdrawal is being requested.
 
The Participant shall be required to submit any additional supporting
documentation as may be requested by the Plan Administrator.  The Plan
Administrator’s determination of the amount necessary to satisfy any financial
hardship can, in the Plan Administrator’s sole discretion, include consideration
of the amounts that will be necessary for the Participant to pay any federal,
state or local income taxes or penalties reasonably anticipated to result from a
withdrawal made on account of a financial hardship.
 
(5)  Restrictions resulting from hardship withdrawal.  If a Participant takes a
hardship withdrawal pursuant to this subsection (a) or has taken a hardship
withdrawal that is subject to Code section 401(k)(2)(B)(IV) from any other
retirement plan that is available within the Company’s Controlled Group, (i)
Elective Deferrals and all other elective and employee contributions made on
behalf of or made by such Participant under the Plan and all other plans within
the Company’s Controlled Group (other than such contributions to a health or
welfare benefit plan) shall cease beginning with the date on which the
Participant receives (or received) such distribution; and (ii) such Participant
shall not again be eligible to elect or otherwise have such contributions
commence until the first day of the first month which follows end of the
six-month period following the date on which such distribution is (or was)
made.  If a Participant is deemed to make Elective Deferrals pursuant to Section
4.1(b), Elective Deferrals shall resume at the end of the six-month period at
the rate that would have applied if no suspension pursuant to this subsection
had occurred.
 
(b)  Age 59½ Withdrawals.  A Participant who is an Employee and who has attained
age 59½ may elect to withdraw as of any Valuation Date all or a portion of the
vested balance in his or her Accounts, in cash, in the time and manner
prescribed by the Plan Administrator.  Such withdrawal may not be greater than
the combined value of the vested amounts held in such Accounts as of such
Valuation Date.  Amounts in the Company Stock Fund are not eligible for
in-service withdrawal.
 
(c)  Distributions from a Participant’s Rollover Account.  A Participant who is
an Employee may elect to withdraw as of any Valuation Date all or a portion of
the vested balance in his Rollover Account, in cash, in the time and manner
prescribed by the Plan Administrator.  Amounts in the Company Stock Fund are not
eligible for in-service withdrawal.
 
43

--------------------------------------------------------------------------------

Section 9.7             Loans to Participants.
 
(a)  Making of Loans.  Subject to the restrictions set forth in this Section,
the Plan Administrator shall establish a loan program whereby any Participant
who is an Employee may request, in accordance with the rules and procedures
established by the Plan Administrator, to borrow funds from the Plan.  The
principal balance of any such loan cannot be less than $1,000 and shall not
exceed the lesser of (1) 50% of the aggregate of the Participant’s vested
Account balance as of the Valuation Date coinciding with or immediately
preceding the day on which the loan is made, and (2) $50,000 reduced by the
highest outstanding loan balance of the Participant under all plans maintained
by his Employer during the period of time beginning one year and one day prior
to the day such loan is to be made and ending on the day prior to the day such
loan is to be made.  The details of the Plan’s participant loan program are set
forth in the Plan’s written loan procedures.
 
(b)  Restrictions on Loans.  Any loan approved by the Plan Administrator
pursuant to subsection (a) of this Section shall be made only upon the following
terms and conditions:
 
(1)  Amounts invested in the Company Stock Fund are not eligible to be taken as
a loan.
 
(2)  No loan shall be made unless the Participant consents to have such loan
repaid in substantially equal installments deducted from the regular payments of
the Participant’s compensation during the term of the loan.
 
(3)  No Participant may have more than two loans outstanding at any time.
 
(4)  The period for repayment of the loan shall be arrived at by mutual
agreement between the Plan Administrator and the Participant but such period
shall not exceed five years from the date of the loan; except in the case of a
loan the purpose of which (as determined by the Plan Administrator) is to
acquire any dwelling unit which within a reasonable time is to be used as the
principal residence of the Participant.  A loan may be prepaid in whole or in
part, without penalty, by delivery to the Plan Administrator of cash in an
amount equal to the amount of the prepayment.
 
(5)  A Participant who terminates employment with the Employer must repay all
outstanding loans following such termination of employment.
 
(6)  Loan repayments under the Plan shall be suspended with respect to
Participants in Military Service as permitted under Code section 414(u)(4).
 
(7)  Each loan shall be evidenced by the Participant’s collateral promissory
note for the amount of the loan, with interest, payable to the order of the
Trustee, in substantially equal installments (payable at least quarterly), and
shall be secured by an assignment of 50% of the Participant’s vested benefit
under the Plan.
 
44

--------------------------------------------------------------------------------

(8)  Each loan shall bear a fixed interest rate commensurate with the interest
rate than being charged by persons in the business of lending money in the area
of the Employer for loans made under similar circumstances.
 
(9)  Each Participant requesting a loan shall, as a condition of receiving such
loan, pay any reasonable loan processing fee and/or loan maintenance fee as
shall be set from time to time by the Plan Administrator.  Such fee(s) may be
paid from the loan proceeds or deducted from the Participant’s Account.
 
(c)  Applicability.  The provisions of this Section shall apply to each
Participant and Beneficiary of a deceased Participant if such Participant or
Beneficiary is a “party in interest” as defined in ERISA section 3(14).  Each
reference in this Section to “Participant” shall include such Beneficiaries of
deceased Participants except that the requirements of subsection (b) above shall
not apply to a loan made to any Participant or Beneficiary who is a “party in
interest” after the Participant’s termination of employment.
 
Section 9.8             Direct Rollovers.
 
(a)  Election.  A Distributee may elect, at the time and in the manner
prescribed by the Plan Administrator, to have any portion of an eligible
rollover distribution paid directly to an eligible retirement plan specified by
the Distributee in a direct rollover.
 
(b)  Definitions.  For purposes of this Section:
 
(1)  An “eligible rollover distribution” is any distribution being made pursuant
to the terms of the Plan of all or any portion of the balance to the credit of
the Distributee, except that an eligible rollover distribution does not include:
any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated Beneficiary, or for a
specified period of ten years or more; any distribution to the extent such
distribution is required under Code section 401(a)(9); and the portion of any
distribution that is not includible in gross income and any distribution that is
a hardship distribution under Code section 401(k)(2)(B).
 
(2)  An “eligible retirement plan” includes any of the following that accepts
the Distributee’s eligible rollover distribution:
 
(i)  An individual retirement account described in Code section 408(a), an
individual retirement annuity described in Code section 408(b), and a qualified
trust described in Code section 401(a).
 
(ii)  An annuity plan described in Code section 403(a) and an annuity contract
described in Code section 403(b).
 
(iii)  An eligible plan under Code section 457(b) which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from the Plan.
 
45

--------------------------------------------------------------------------------

(iv)  A Roth IRA described in Code section 408A(b).
 
(3)  A “Distributee” includes (A) an Employee or former Employee, (B) the
Employee’s or former Employee’s surviving Spouse and the Employee’s or former
Employee’s Spouse or former Spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code section 414(p) but only with regard
to the interest of the Spouse or former Spouse, and (C) the Participant’s
nonspousal primary Beneficiary who is the Participant’s “designated Beneficiary”
under Code section 401(a)(9)(E) and the regulations thereunder (except that in
this case the definition of eligible retirement plan is modified to mean only an
individual retirement account described in Code section 408(a) and an individual
retirement annuity described in Code section 408(b) established by the
non-spouse Beneficiary for purposes of receiving the direct rollover).
 
(4)  A “direct rollover” is a payment by the Plan to the eligible retirement
plan specified by the Distributee.
 
46

--------------------------------------------------------------------------------

ARTICLE 10
 
PARTICIPANTS’ STOCKHOLDER RIGHTS
 
Section 10.1          Company Stock.  (a)  The Trustee shall vote, in person or
by proxy, shares of Company Stock which are allocated to a Participant’s Account
and the Participant’s “proportionate share” (as determined pursuant to the last
sentence of this Section 10.1(a)) of the votes attributable to the non-voted
shares of Company Stock in accordance with instructions obtained from such
Participant (or, if applicable, his Beneficiary).  Each Participant (or
Beneficiary) shall be entitled to give voting instructions with respect to the
number of shares of Company Stock allocated to his Account as of the valuation
date prior to the shareholder record date for such vote.  Written notice of any
meeting of stockholders of the Dime Community Bancshares, Inc. and a request for
voting instructions shall be given by the Plan Administrator or the Trustee, at
such time and in such manner as the Plan Administrator shall determine, to each
Participant (or Beneficiary) entitled to give instructions for voting shares of
Company Stock at such meeting.  A Participant’s “proportionate share” of
non-voted shares of Company Stock shall be a fraction, the numerator of which
shall be the number of votes attributable to shares of Company Stock that are
held in such Participant’s Account for which instructions are timely provided to
the Trustee and the denominator of which shall be the number of votes
attributable to all shares of Company Stock held in Participants’ Account under
the Company Stock Fund for which voting instructions are provided to the
Trustee.
 
(b)  Other Securities.  The Trustee shall vote, in person or by proxy, shares of
securities other than Company Stock held in the Trust in accordance with voting
instructions provided by the Plan Administrator.
 
Section 10.2          Tender Offers.
 
(a)  Rights of Participants.  In the event a tender or exchange offer is made
generally to the shareholders of the Company to transfer all or a portion of
their shares of Company Stock in return for valuable consideration, including
but not limited to, offers regulated by section 14(d) of the Securities Exchange
Act of 1934, as amended, the Trustee shall respond to such tender or exchange
offer in respect of shares of Company Stock allocated to a Participant’s Account
and the Participant’s “proportionate share” (as determined pursuant to the last
sentence of this Section 10.2(a)) of the votes attributable to the unallocated
shares of Company Stock held in the Company Stock Fund in accordance with
instructions obtained from such Participant (or, if applicable, his
Beneficiary).  Each Participant (or Beneficiary) shall be entitled to give
instructions with respect to tendering or withdrawal from tender of such
shares.  A Participant (or Beneficiary) shall not be limited in the number of
instructions to tender or withdraw from tender which he can give but a
Participant (or Beneficiary) shall have the right to give instructions to tender
or withdraw from tender after a reasonable time established by the Trustee
pursuant to subsection (c) below.  The Trustee shall respond to any such tender
or exchange offer in respect of all shares of Company Stock allocated to
Participants’ (or Beneficiaries’) Accounts in accordance with the terms of the
Trust.  All instructions from the Participant (or Beneficiary) shall be kept
confidential and shall not be disclosed to any person, including the Company.  A
Participant’s “proportionate share” of unallocated shares of Company Stock held
in the Company Stock Fund shall be a fraction, the numerator of which shall be
the number of shares of Company Stock that are held in such Participant’s
Account for which instructions are timely provided to the Trustee and the
denominator of which shall be the number of all shares of Company Stock held in
Participants’ Accounts under the Company Stock Fund for which voting
instructions are provided to the Trustee.
 
47

--------------------------------------------------------------------------------

(b)  Duties of the Plan Administrator.  Within a reasonable time after the
commencement of a tender or exchange offer, the Plan Administrator or the
Trustee shall provide to each Participant:
 
(1)  The offer to purchase or exchange as distributed by the offeror to the
shareholders of the Company,
 
(2)  A statement of the shares of Company Stock allocated to his Account, and
 
(3)  Directions as to the means by which a Participant can give instructions
with respect to the tender or exchange offer.
 
The Plan Administrator shall establish and pay for a means by which a
Participant (or Beneficiary) can expeditiously deliver to the Plan Administrator
instructions addressed to the Trustee with respect to a tender or exchange
offer.  The Plan Administrator shall transmit to the Trustee aggregate numbers
of shares to be tendered or withheld from tender representing instructions of
Participants (or Beneficiaries).  The Plan Administrator, at its election, may
engage an agent to receive instructions from Participants (or Beneficiaries) and
transmit them to the trustee.
 
(c)  Duties of the Trustee.  The Trustee shall follow the instructions of the
Participants (or Beneficiaries) with respect to the tender or exchange offer as
transmitted to the Trustee.  The Trustee may establish a reasonable time, taking
into account the time restrictions of the tender or exchange offer, after which
it shall not accept instructions of Participants (or Beneficiaries).
 
48

--------------------------------------------------------------------------------

ARTICLE 11
 
ADMINISTRATION
 
Section 11.1           The Plan Administrator.
 
(a)  The “named fiduciary” of the Plan within the meaning of ERISA section 402
shall be the Plan Administrator for purposes of administration of the Plan and
the Plan’s investments (except to the extent otherwise provided with respect to
the Company Stock Fund in Section 7.2).  The Company’s Compensation Committee
shall appoint a Plan Administrator with responsibility for the Plan’s
ministerial and fiduciary duties (except to the extent otherwise provided with
respect to the Company Stock Fund in Section 7.2).  It is expressly contemplated
that the Compensation Committed may appoint a third party administrator to serve
in this role, and that the third party administrator shall also service as the
named fiduciary to the Plan within the meaning of ERISA section 402(a) as a
result of this delegation.  Any such delegation shall be reduced to writing and
such writing shall be kept with the records of the meetings of the Compensation
Committee.  The named fiduciary and any other parties designated as fiduciaries,
as defined in ERISA section 3(21), by such named fiduciary in accordance with
the terms of the Plan and the Trust Agreement, shall be fiduciaries only with
respect to their specific responsibilities in connection with the Plan and
Trust, and shall have only those specific powers, duties, responsibilities, and
obligations as are specifically given them under this Plan or the Trust
Agreement.  The Plan Administrator shall have the sole responsibility for the
administration of the Plan, which responsibility is specifically described in
this Plan and the Trust Agreement.  The Plan Administrator may designate any
person, person, partnership, corporation or combination thereof to carry out any
of its duties and responsibility with respect to administrator of the Plan, with
the consent of the Compensation Committee.  Each fiduciary may rely upon any
direction, information or action of another fiduciary as being proper under this
Plan or the Trust, and is not required under this Plan or the Trust instrument
to inquire into the propriety of any direction, information or action.  It is
intended under this Plan and the Trust instrument that each fiduciary shall be
responsible for the proper exercise of its own powers, duties, responsibilities
and obligations under this Plan and the Trust instrument and shall not be
responsible for any act or failure to act of another fiduciary.  No fiduciary
guarantees the Trust in any manner against investment loss or depreciation in
asset value.  The Plan Administrator shall be the Plan’s agent for service of
legal process.  The Plan Administrator shall have all powers necessary or
appropriate to carry out the provisions of the Plan, as set forth in this
Article.  To the extent permitted by law, all findings of fact, determinations,
interpretations and decisions of the Plan Administrator shall be conclusive and
binding upon all persons having or claiming to have any interest or right under
the Plan.
 
(b)  Each Employer shall, from time to time, upon request of the Plan
Administrator, furnish to the Plan Administrator such data and information as
the Plan Administrator shall require in the performance of its duties.
 
(c)  The Plan Administrator shall direct the Trustee to make payments of amounts
to be distributed from the Trust under Article 9 and to withhold applicable
taxes therefrom.
 
49

--------------------------------------------------------------------------------

(d)  If the Plan Administrator position is filled by more than one person, those
persons may allocate their responsibilities among themselves and may designate
any person, persons, partnership, corporation or combination thereof to carry
out any of their duties and responsibilities with respect to administration of
the Plan.  Any such allocation or designation shall be reduced to writing and
such writing shall be kept with the records of the meetings of the Plan
Administrator.
 
(e)  No person serving as a Plan Administrator shall receive any compensation or
fee for his or her services unless otherwise agreed between such person and the
Company, but the Company shall reimburse persons serving as the Plan
Administrator for any necessary expenditures incurred in the discharge of their
duties as Plan Administrator.
 
(f)  The Plan Administrator may employ such counsel (who may be of counsel for
any Employer) and agents and may arrange for such clerical and other services as
it may require in carrying out the provisions of the Plan.
 
(g)  The Plan Administrator shall have the responsibility and authority to
appoint one or more investment advisors and to set out the investment objectives
and parameters for the Plan.
 
Section 11.2          Claims Procedure.  If any Participant or Distributee (a
“claimant”) believes he is entitled to benefits in an amount greater than those
which he is receiving or has received, he may file a claim with the Plan
Administrator.
 
(a)  Initial Claim.  Such a claim shall be in writing and state the nature of
the claim, the facts supporting the claim, the amount claimed, and the address
of the claimant.  The Plan Administrator shall review the claim and, unless
special circumstances require an extension of time, within 90 days after receipt
of the claim, give written notice by registered or certified mail to the
claimant of his decision with respect to the claim.  If special circumstances
require an extension of time, the claimant shall be so advised in writing within
the initial 90-day period and in no event shall such an extension exceed 90
days.  The notice of the decision of the Plan Administrator with respect to the
claim shall be written in a manner calculated to be understood by the claimant
and, if the claim is wholly or partially denied, set forth the specific reasons
for the denial, specific references to the pertinent Plan provisions on which
the denial is based, a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary.  The Plan Administrator shall also advise
the claimant that he or his duly authorized representative may request a review
by the Plan Administrator of the denial by filing with the Plan Administrator
within 65 days after notice of the denial has been received by the claimant, a
written request for such review.  The claimant shall be informed that he may
have reasonable access to pertinent documents and submit comments in writing to
the Plan Administrator within the same 65-day period.
 
50

--------------------------------------------------------------------------------

(b)  Appeal.  If a request is so filed, review of the denial shall be made by
the Plan Administrator within, unless special circumstances require an extension
of time, 60 days after receipt of such request, and the claimant shall be given
written notice of the resulting final decision.  If special circumstances
require an extension of time, the claimant shall be so advised in writing within
the initial 60-day period and in no event shall such an extension exceed 60
days.  The notice of the final decision shall include specific reasons for the
decision and specific references to the pertinent Plan provisions on which the
decision is based and shall be written in a manner calculated to be understood
by the claimant.
 
(c)  Claimant Must Exhaust the Plan’s Claims Procedures.  Before filing any
Claim (including a suit or other action) in court or in another tribunal, a
Claimant must first fully exhaust all of the Claimant’s rights under the claims
procedures of this Section.
 
(1)  Upon review by any court or other tribunal, the exhaustion requirement of
this Section 11.2(c) is intended to be interpreted to require exhaustion in as
many circumstances as possible (and any steps necessary to clarify or effect
this intent may be taken).
 
(2)  In any action or consideration of a Claim in court or in another tribunal
following exhaustion of the Plan’s claims procedure as described in this Section
11.2(c), the subsequent action or consideration shall be limited, to the maximum
extent permissible, to the record that was before Plan Administrator in the
claims procedure.
 
(3)  The exhaustion requirement of this Section 11.2(c) shall apply: (i)
regardless of whether other Disputes that are not Claims (including those that a
court might consider at the same time) are of greater significance or relevance,
(ii) to any rights the Plan Administrator may choose to provide in connection
with novel Disputes or in particular situations, (iii) regardless of whether the
rights are actual or potential and (iv) even if the Plan Administrator has not
previously defined or established specific claims procedures that directly apply
to the submission and consideration of such Claim (in which case the Plan
Administrator (upon notice of the Claim) shall either promptly establish such
claims procedures or shall apply (or act by analogy to) the claims procedures of
Section 11.2 that apply to claims for benefits).
 
(4)  The Plan Administrator may make special arrangements to consider a Claim on
a class basis or to address unusual conflicts concerns, and such minimum
arrangements in these respects shall be made as are necessary to maximize the
extent to which exhaustion is required.
 
(5)  For purposes of this Section 11.2(c), the following definitions apply.
 
(i)  A “Dispute” is any claim, dispute, issue, action or other matter.
 
(ii)  A “Claim” is any Dispute that implicates in whole or in part any one or
more of the following –
 
(A)  The interpretation of the Plan;
 
(B)  The interpretation of any term or condition of the Plan;
 
(C)  The interpretation of the Plan (or any of its terms or conditions) in light
of applicable law;
 
51

--------------------------------------------------------------------------------

(D)  Whether the Plan or any term or condition under the Plan has been validly
adopted or put into effect;
 
(E)  The administration of the Plan;
 
(F)  Whether the Plan, in whole or in part, has violated any terms, conditions
or requirements of ERISA or other applicable law or regulation, regardless of
whether such terms, conditions or requirements are, in whole or in part,
incorporated into the terms, conditions or requirements of the Plan;
 
(G)  A request for Plan benefits or an attempt to recover Plan benefits;
 
(H)  An assertion that any entity or individual has breached any fiduciary duty;
or
 
(I)  Any Claim that: (i) is deemed similar to any of the foregoing by the Plan
Administrator, or (ii) relates to the Plan in any way.
 
(iii)  A “Claimant” is any Employee, former Employee, Participant, former
Participant, Beneficiary (or the spouse, former spouse, estate, heir or
representative of any of the foregoing individuals), or any other individual,
person, entity with a relationship to any of the foregoing individuals or the
Plan, as well as any group of one or more of the foregoing, who has a Claim.
 
(6)  Exclusive Discretionary Authority.  The Plan Administrator shall have the
exclusive discretionary authority to construe and to interpret the Plan, to
decide all questions of eligibility for benefits and to determine the amount of
such benefits, and its decisions on such matters are final and conclusive.  As a
result, benefits under this Plan will be paid only if the Plan Administrator
decides in its discretion that the Participant (or other claimant) is entitled
to them.  The Plan Administrator’s discretionary authority is intended to be
absolute, and in any case where the extent of this discretion is in question,
the Plan Administrator is to be accorded the maximum discretion possible.  Any
exercise of this discretionary authority shall be reviewed by a court under the
arbitrary and capricious standard (i.e., the abuse of discretion standard).
 
52

--------------------------------------------------------------------------------

Section 11.3          Procedures for Domestic Relations Orders.  If the Plan
Administrator receives any written judgment, decree or order (including approval
of a property settlement agreement) pursuant to State domestic relations or
community property law relating to the provision of child support, alimony or
marital property rights of a Spouse, former Spouse, child or other Dependent of
a Participant and purporting to provide for the payment of all or a portion of
the Participant’s Account balances under the Plan to or on behalf of one or more
of such persons (such judgment, decree or order being hereinafter called a
“domestic relations order”), the Plan Administrator shall promptly notify the
Participant and each other payee specified in such domestic relations order of
its receipt and of the following procedures.  After receipt of a domestic
relations order, the Plan Administrator shall determine whether such order
constitutes a “qualified domestic relations order,” as defined in subsection (b)
of Section 13.2, and shall notify the Participant and each payee named in such
order in writing of its determination.  Such notice shall be written in a manner
calculated to be understood by the parties and shall set forth specific reasons
for the Plan Administrator’s determination, and shall contain an explanation of
the review procedure under the Plan.  The Plan Administrator shall also advise
each party that he or his duly authorized representative may request a review by
the Plan Administrator of its determination by filing with the Plan
Administrator a written request for such review.  The Plan Administrator shall
give each party affected by such request notice of such request for review. 
Each party also shall be informed that he may have reasonable access to
pertinent documents and submit comments in writing to the Plan Administrator in
connection with such request for review.  Each party shall be given written
notice of the Plan Administrator’s final determination, which notice shall be
written in a manner calculated to be understood by the parties and shall include
specific reasons for such final determination.  If within a reasonable time
after receipt of written evidence of such order, it is determined that such
domestic order constitutes a qualified domestic relations order, amounts subject
to a domestic relations order which are payable to the alternate payee shall be
segregated in a separate account and distributed in accordance with the terms of
the order.  If within such reasonable period of time it is determined that such
order does not constitute a qualified domestic relations order, the amounts so
segregated (plus any interest thereon) shall be paid to the Participant or such
other persons, if any, entitled to such amounts at such time.  Any determination
regarding the status of such order after such reasonable time period shall be
applied only to payments on or after the date of such determination.  Prior to
the issuance of regulations, the Plan Administrator shall establish the time
periods in which the Plan Administrator’s initial determination, a request for
review thereof and the review by the Plan Administrator shall be made, provided
that the total of such time periods shall not be longer than 18 months from the
date written evidence of a domestic relations order is received by the Plan
Administrator.  The duties of the Plan Administrator under this Section may be
delegated by the Plan Administrator to one or more persons.
 
Section 11.4            Notices to Participants, Etc.  All notices, reports and
statements given, made, delivered or transmitted to a Participant or Distributee
or any other person entitled to or claiming benefits under the Plan shall be
deemed to have been duly given, made or transmitted when mailed by first class
mail with postage prepaid and addressed to the Participant or Distributee or
such other person at the address last appearing on the records of the Plan
Administrator.  A Participant or Distributee or other person may record any
change of his address from time to time by written notice filed with the Plan
Administrator.
 
Section 11.5          Notices to Company, Employers or Plan Administrator. 
Written directions, notices and other communications from Participants or
Distributees or any other person entitled to or claiming benefits under the Plan
to the Company, Employers or the Plan Administrator shall be deemed to have been
duly given, made or transmitted either when delivered to such location as shall
be specified upon the form prescribed by the Plan Administrator for the giving
of such directions, notices and other communications or when mailed by first
class mail with postage prepaid and addressed to the addressee at the address
specified upon such forms.
 
53

--------------------------------------------------------------------------------

Section 11.6           New Technologies.  Any references in this Plan to
communications, notices, forms or agreements given under the Plan may be given
in any form acceptable to the Plan Administrator including but not limited to
electronic or other paperless forms (whether electrical, digital, magnetic,
wireless, optical, electromagnetic, or other comparable technologies),
facsimile, telephonic voice response systems or internet protocols, subject to
the requirements of Department of Labor regulation section 2520.104b-1 or other
applicable regulatory guidance.  Record retention may be in any form acceptable
to the Plan Administrator.  Signatures (including signatures that must be
notarized or acknowledged) will be accepted electronically to the extent the
procedures for electronic signatures are acceptable to the Plan Administrator.
 
Section 11.7           Records.  The Plan Administrator shall keep a record of
all of its proceedings and shall keep or cause to be kept all books of account,
records and other data as may be necessary or advisable in its judgment for the
administration of the Plan.
 
Section 11.8          Reports of Accounting to Participants.  The Plan
Administrator shall keep on file, in such form as it shall deem convenient and
proper, all reports concerning the Trust Fund and the Plan Administrator shall,
as soon as possible after the close of each Plan Year, advise each Participant
and Distributee of the balance credited to any account for his benefit as of the
close of such Plan Year pursuant to Article 7 hereof.
 
Section 11.9           Limitations on Actions.  Effective for claims and actions
filed on or after January 1, 2020, any claim filed under Section 11.2 and any
action filed in state or federal court by or on behalf of a former or current
Employee, Participant, Beneficiary or any other individual, person or entity
(collectively, a “Petitioner”) for the alleged wrongful denial of Plan benefits
or for the alleged interference with or violation of ERISA-protected rights must
be brought within two years of the date the Petitioner’s cause of action first
accrues.  For purposes of this subsection, a cause of action with respect to a
Petitioner’s benefits under the Plan shall be deemed to accrue not later than
the earliest of (i) when the Petitioner has received the calculation of the
benefits that are the subject of the claim or legal action (ii) the date
identified to the Petitioner by the Plan Administrator on which payments shall
commence, or (iii) when the Petitioner has actual or constructive knowledge of
the facts that are the basis of his claim.  For purposes of this subsection, a
cause of action with respect to the alleged interference with ERISA-protected
rights shall be deemed to accrue when the claimant has actual or constructive
knowledge of the acts that are alleged to interfere with ERISA-protected
rights.  Failure to bring any such claim or cause of action within two-year time
frame shall preclude a Petitioner, or any representative of the Petitioner, from
filing the claim or cause of action.  Correspondence or other communications
following the mandatory appeals process described in Section 11.2 shall have no
effect on this two-year time frame.
 
Section 11.10         Restriction of Venue.  Any claim or action filed in a
court or any other tribunal in connection with the Plan by or on behalf of a
Petitioner (as defined in Section 11.9) shall only be brought or filed in the
United States District Court for the Southern District of New York.
 
54

--------------------------------------------------------------------------------

ARTICLE 12
 
ADOPTION OF THIS PLAN
 
Section 12.1          Adoption of Plan By Entity in Company’s Controlled Group. 
With the consent of the Company, any entity within the Company’s Controlled
Group may become a participating Employer under the Plan for the benefit of its
Eligible Employees.  An entity that becomes a participating Employer under the
Plan shall compile and submit all information required by the Company with
reference to its Eligible Employees.
 
Section 12.2          Withdrawal from Participation.  Any Employer may withdraw
from participation in the Plan at any time by duly notifying the Company and
submitting any information required by the Company in connection with its
withdrawal.
 
Section 12.3          Company and Plan Administrator as Agent for Employers. 
Each entity which shall become a participating Employer pursuant to Section 12.1
by so doing shall be deemed to have appointed the Company and the Plan
Administrator its agent to exercise on its behalf all of the powers and
authorities hereby conferred upon the Company and the Plan Administrator by the
terms of the Plan, including, but not by way of limitation, the power of the
Company to amend and terminate the Plan.  The authority of the Company and the
Plan Administrator to act as such agent shall continue unless and until Employer
withdraws from participation pursuant to Section 12.2 and the Trust no longer
contains Plan assets related to the employees of that Employer.
 
55

--------------------------------------------------------------------------------

ARTICLE 13
 
MISCELLANEOUS
 
Section 13.1           Expenses.  All costs and expenses incurred in
administering the Plan and the Trust, including the fees of counsel and any
agents for the Company and Plan Administrator, the fees and expenses of Trustee,
the fees of counsel for the Trustee and other administrative expenses shall be
paid from the Trust Fund to the extent not paid by the Company or the Employers,
except for any expenses that are appropriate to be paid by a particular
Participant (for example, any loan-processing fees assessed in accordance with
Section 8.9(b)(7) shall be paid by the Participant requesting the loan).  The
Company, in its sole discretion, shall determine the portion of each expense
which is to be borne by a particular Employer.
 
Section 13.2           Non-Assignability.
 
(a)  In General.  It is a condition of the Plan, and all rights of each
Participant and Distributee shall be subject thereto, that no right or interest
of any Participant or Distributee in the Plan shall be assignable or
transferable in whole or in part, either directly or by operation of law or
otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge or bankruptcy, but excluding devolution by death
or mental incompetency, and no right or interest of any Participant or
Distributee in the Plan shall be liable for, or subject to, any obligation or
liability of such Participant or Distributee, including claims for alimony or
the support of any Spouse.  Notwithstanding any provision of the Plan to the
contrary, the rule against assignability in the foregoing shall not apply, to
the extent permitted by law, to any offset of a Participant’s benefits under the
Plan against an amount that the Participant is ordered or required to pay to the
Plan pursuant to (i) a judgment of conviction for a crime involving the Plan,
(ii) a civil judgment in connection with a violation (or alleged violation) of
Part 4 of Subtitle B of Title I of ERISA or (iii) a settlement agreement between
the Secretary of Labor and the Participant or the Pension Benefit Guaranty
Corporation and the Participant in connection with a violation (or alleged
violation) of Part 4 of Subtitle B of Title I of ERISA.
 
(b)  Exception for Qualified Domestic Relations Orders.  Notwithstanding any
provision of the Plan to the contrary, if a Participant’s Account balance under
the Plan, or any portion thereof, is the subject of one or more qualified
domestic relations orders, as defined below, such Account balance or portion
thereof shall be paid to the person and at the time and in the manner specified
in any such order.  For purposes of this paragraph, “qualified domestic
relations order” shall mean any “domestic relations order” as defined in Section
11.3 which creates (or recognizes the existence of) or assigns to a person other
than the Participant (an “alternate payee”) rights to all or a portion of the
Participant’s Account balance under the Plan.
 
The Qualified Domestic Relations Order must clearly specify:
 
1. The name and last known mailing address (if any) of the Participant and each
alternate payee covered by such order,
 
56

--------------------------------------------------------------------------------

2. The amount or percentage of the Participant’s benefits to be paid by the Plan
to each such alternate payee, or the manner in which such amount or percentage
is to be determined,
 
3. The number of payments to, or period of time for which, such order applies,
and
 
4. Each plan to which such order applies;
 
The Qualified Domestic Relations Order does not require:
 
1. The Plan to provide any type or form of benefit or any option not otherwise
provided under the Plan at the time such order is issued,
 
2. The Plan to provide increased benefits (determined on the basis of actuarial
equivalence), and
 
3. The payment of benefits to an alternate payee which at the time such order is
issued already are required to be paid to a different alternate payee under a
prior qualified domestic relations order;
 
All as determined by the Plan Administrator pursuant to the procedures contained
in Section 11.3.
 
Section 13.3           Employment Non-Contractual.  The Plan confers no right
upon an Employee to continue in employment.
 
Section 13.4            Limitation of Rights.  A Participant or Distributee
shall have no right, title or claim in or to any specific asset of the Trust
Fund, but shall have the right only to distributions from the Trust on the terms
and conditions herein provided.
 
Section 13.5           Merger or Consolidation with Another Plan.  A merger or
consolidation with, or transfer of assets or liabilities to, any other plan
shall not be effected unless the terms of such merger, consolidation or transfer
are such that each Participant, Distributee, Beneficiary or other person
entitled to receive benefits from the Plan would, if the Plan were to terminate
immediately after the merger, consolidation or transfer, receive a benefit equal
to or greater than the benefit such person would be entitled to receive if the
Plan were to terminate immediately before the merger, consolidation, or
transfer.
 
Section 13.6          Gender and Plurals.  Wherever used in the Plan, words in
the masculine gender shall include masculine or feminine gender, and, unless the
context otherwise requires, words in the singular shall include the plural, and
words in the plural shall include the singular.
 
Section 13.7           Applicable Law.  The Plan and all rights hereunder shall
be governed by and construed in accordance with the laws of the State of New
York to the extent such laws have not been preempted by applicable federal law.
 
57

--------------------------------------------------------------------------------

Section 13.8          Severability.  If a provision of the Plan shall be held
illegal or invalid, the illegality or invalidity shall not affect the remaining
parts of the Plan and the Plan shall be construed and enforced as if the illegal
or invalid provision had not been included in the Plan.
 
58

--------------------------------------------------------------------------------

ARTICLE 14
 
TOP-HEAVY PLAN REQUIREMENTS
 
Section 14.1           Top-Heavy Plan Determination.  If as of the determination
date (as defined in Section 14.2) for any Plan Year (a) the sum of the Account
balances under the Plan and all other defined contribution plans in the
aggregation group (as defined in Section 14.2) and (b) the present value of
accrued benefits under all defined benefit plans in such aggregation group of
all participants in such plans who are key employees (as defined in Section
14.2) for such Plan Year exceeds 60% of the aggregate of the Account balances
and present value of accrued benefits of all participants in such plans as of
the determination date, then the Plan shall be a top-heavy plan for such Plan
Year, and the requirements of Sections 14.3 shall be applicable for such Plan
Year as of the first day thereof.  If the Plan shall be a top-heavy plan for any
Plan Year and not be a top-heavy plan for any subsequent Plan Year, the
requirements of this Article 14 shall not be applicable for such subsequent Plan
Year.
 
Section 14.2           Definitions and Special Rules.
 
(a)  Definitions.  For purposes of this Article 14, the following definitions
shall apply:
 
(1)  Determination Date.  The determination date for all plans in the
aggregation group shall be the last day of the preceding Plan Year, and the
valuation date applicable to a determination date shall be (i) in the case of a
defined contribution plan, the date as of which account balances are determined
which is coincident with or immediately precedes the determination date, and
(ii) in the case of a defined benefit plan, the date as of which the most recent
actuarial valuation for the Plan Year which includes the determination date is
prepared, except that if any such plan specifies a different determination or
valuation date, such different date shall be used with respect to such plan.
 
(2)  Aggregation Group.  The aggregation group shall consist of (a) each plan of
an Employer in which a key employee is a Participant, (b) each other plan which
enables such a plan to be qualified under Code section 401(a) or 410, and (c)
any other plans of an Employer which the Employer shall designate as part of the
aggregation group and which shall permit the aggregation group to continue to
meet the requirements of Code sections 401(a) and 410 with such other plan being
taken into account.
 
(3)  Key Employee.  The term key employee shall have the meaning set forth in
Code section 416(i).  “Key employee” means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the Determination Date was an officer of an Employer having annual Code
Section 415 Compensation greater than $130,000 (as adjusted under Code section
416(i))(1)) for Plan Years beginning after December 31, 2002), a 5-percent owner
of an Employer, or a 1-percent owner of an Employer having annual Code Section
415 Compensation of more than $150,000.  For this purpose, annual Code Section
415 Compensation shall not include any amounts paid to such nonresident alien
which are (i) excludable from gross income and (ii) not effectively connected
with the conduct of a trade or business within the United States.  The
determination of who is a key employee will be in accordance with Code section
416(i)(1) and the applicable Treasury regulations and other guidance of general
applicability thereunder.
 
59

--------------------------------------------------------------------------------

(b)  Special Rules.  For purposes of this Article 14, the following special
rules shall apply:
 
(1)  For the purpose of determining the accrued benefit or account balance of a
participant, the accrued benefit or account balance of any person who has not
performed services for an Employer at any time during the five-year period
ending on the determination date shall not be taken into account pursuant to
this Section, and any person who received a distribution from a plan (including
a plan which has terminated) in the aggregation group during the five-year
period ending on the last day of the preceding Plan Year shall be treated as a
participant in such plan, and any such distribution shall be included in such
participant’s account balance or accrued benefit, as the case may be.
 
(2)  The present values of accrued benefits and the amounts of account balances
of an Employee as of the Determination Date shall be increased by the
distributions made with respect to the Employee under the Plan and any plan
aggregated with the Plan under Code section 416(g)(2) during the one-year period
ending on the Determination Date.  The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the plan under Code section 416(g)(2)(A)(i).  In the
case of a distribution made for a reason other than severance from employment,
death, or disability, this provision shall be applied by substituting “five-year
period” for “one-year period.”  The accrued benefits and accounts of any
individual who has not performed services for an Employer during the one-year
period ending on the Determination Date shall not be taken into account.
 
Section 14.3          Minimum Contribution for Top-Heavy Years.  Notwithstanding
any provision of the Plan to the contrary, the Employer Matching Contributions
under Article 4 allocated to the Account of a Participant during any Plan Year
(other than to the Account of a key employee) and the forfeitures allocated to
the Account of a Participant during any Plan Year (other than to the Account of
a key employee) for which the Plan is a top-heavy plan shall in no event be less
than the lesser of (i) 3 percent of such Participant’s Code Section 415
Compensation during such Plan Year and (ii) the highest percentage at which
contributions are made on behalf of any key employee for such Plan Year.  Such
minimum contribution shall be made even if, under other provisions of the Plan,
the Participant would not otherwise be entitled to receive an allocation or
would receive a lesser allocation for the year because of (i) the Participant’s
failure to complete 1,000 Hours of Service, or (ii) Code Section 415
Compensation of less than a stated amount.  If during any Plan Year for which
this Section is applicable a defined benefit plan is included in the aggregation
group and such defined benefit plan is a top-heavy plan for such Plan Year, the
percentage set forth in the clause (i) above shall be 5 percent.  The percentage
referred to in clause (ii) of the first sentence of this Section shall be
obtained by dividing the aggregate of contributions made pursuant to Article 4
and pursuant to any other defined contribution plan which is required to be
included in the aggregation group (other than a defined contribution plan which
enables a defined benefit plan which is required to be included in such group to
be qualified under Code section 401(a)) during the Plan Year on behalf of such
key employee by such key employee’s Code Section 415 Compensation for the Plan
Year.
 
60

--------------------------------------------------------------------------------

ARTICLE 15
 
AMENDMENT, ESTABLISHMENT OF SEPARATE
PLAN AND TERMINATION
 
Section 15.1           Amendment or Termination.  The Plan may at any time and
from time to time be amended or modified by resolution of the Company, or a duly
appointed delegate thereof.  Any such amendment or modification shall become
effective on such date as the amendment shall specify, including retroactively
to the extent permitted by law, and may apply to Participants in the Plan at the
time thereof as well as to future Participants.  The Plan may be terminated on
any date specified by resolution of the Company.
 
Section 15.2          Establishment of Separate Plan.  If an Employer shall
withdraw from the Plan under Section 12.2 the Company shall determine the
portion of the Trust Fund held by the Trustee which is applicable to the
Participants and former Participants of such Employer and direct the Trustee to
segregate such portion in a separate Trust.  Such separate Trust shall
thereafter be held and administered as a part of the separate plan of such
Employer.  The portion of the Trust applicable to the Participants and former
Participants of a particular Employer shall be the sum of:
 
(a)  The total amount credited to all Accounts which are applicable to the
Participants and former Participants of such Employer and
 
(b)  An amount which bears the same ratio to the excess, if any, of
 
(1)  The total value of the Trust, over
 
(2)  The total amount credited to all Accounts as the total amount credited to
the Accounts which are applicable to the Participants and former Participants of
such Employer bears to the total amount credited to such Accounts of all
Participants and former Participants.
 
Section 15.3           Full Vesting upon Termination of Participation, Partial
Plan Termination or Complete Discontinuance of Contributions.  In the event of
the termination or partial termination of the Plan or upon the complete
discontinuance of contributions under the Plan, the Accounts of all affected
Employees shall become fully vested and shall not thereafter be subject to
forfeiture.
 
Section 15.4          Distribution upon Termination of the Plan.  Any Employer
may at any time terminate its participation in the Plan by written instrument
executed on behalf of the Employer by resolution of its board of directors to
that effect.  In the event of any such termination the Company shall determine
the portion of the Trust Fund held by the Trustee which is applicable to the
Participants and former Participants of such Employer and direct the Trustee to
distribute such portion to Participants ratably in proportion to the balances of
their respective Accounts as follows:
 
61

--------------------------------------------------------------------------------

(a)  The balance in any Account shall be distributed to the Distributee entitled
to receive such Account.
 
(b)  The remaining assets of the Trust Fund shall be distributed to Participants
ratably in proportion to the balances of their respective Accounts. A complete
discontinuance of contributions by an Employer shall be deemed a termination of
such Employer’s participation in the Plan for purposes of this Section. 
Notwithstanding he foregoing or any provision of the Plan to the contrary, no
distribution shall be made in violation of the distribution restrictions of Code
section 401(k).
 
Section 15.5           Trust Fund to Be Applied Exclusively for Participants and
Their Beneficiaries.  Subject only to the provisions of Section 4.6 (Return of
Employer Contributions) and the provisions of Section 15.4 (Distribution upon
Termination of the Plan) and any other provision of the Plan to the contrary
notwithstanding, it shall be impossible for any part of the Trust Fund to be
used for or diverted to any purpose not for the exclusive benefit of
Participants and their Beneficiaries either by operation or termination of the
Plan, power of amendment or other means.
 
62

--------------------------------------------------------------------------------

SIGNATURE
 
IN WITNESS WHEREOF, the Company has adopted the Plan on this ____ day of
______________, 2017.
 

 
DIME COMMUNITY BANK
     
By:
              

 
 
63

--------------------------------------------------------------------------------